Name: Commission Regulation (EC) NoÃ 543/2008 of 16Ã June 2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1234/2007 as regards the marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: animal product;  marketing;  consumption;  agricultural activity
 Date Published: nan

 17.6.2008 EN Official Journal of the European Union L 157/46 COMMISSION REGULATION (EC) No 543/2008 of 16 June 2008 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the marketing standards for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121(e) in conjunction with Article 4 thereof, Whereas: (1) As from 1 July 2008, Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultry (2) is repealed by Regulation (EC) No 1234/2007. (2) Some of the provisions and obligations in Regulation (EEC) No 1906/90 were not taken over in Regulation (EC) No 1234/2007. (3) As a result, certain provisions and obligations, as appropriate, must be adopted in a Regulation laying down detailed rules for the application of Regulation (EC) No 1234/2007 to enable the common market organisation and in particular the marketing standards to continue to function properly. (4) Regulation (EC) No 1234/2007 lays down certain marketing standards for poultrymeat, the application of which requires the adoption of provisions concerning in particular the list of those poultry carcases, parts thereof and offal to which the said Regulation applies, classification by conformation, appearance and weight, types of presentation, the indication of the name under which the products in question are to be sold, the optional use of indications concerning chilling methods and the type of farming, conditions for storage and transport of certain types of poultrymeat and the supervision of these provisions in order to ensure their uniform application throughout the Community. Commission Regulation (EEC) No 1538/91 (3), which lays down detailed rules for the application of Regulation (EEC) No 1906/90, should therefore be repealed and replaced by a new Regulation. (5) In order to provide for the marketing of poultry in different classes according to conformation and appearance, it is necessary to lay down definitions relating to species, age and presentation in the case of carcases, and anatomical conformation and content in the case of poultry cuts. In the case of the product known as foie gras the high value and consequent risk of fraudulent practices make it necessary to lay down especially precise minimum marketing standards. (6) It is not necessary for these standards to be applied to certain products and presentations which are of local or otherwise limited importance. However, names under which such products are sold should not be such as to mislead the consumer to a material degree by causing him to confuse these products with products which are subject to the standards. Similarly, additional descriptive terms used to qualify the names of such products should also be subject to the standards. (7) With a view to the uniform application of this Regulation, the terms marketing and batch should be defined in the poultrymeat sector. (8) Storage and handling temperature is of crucial importance to the maintenance of high standards of quality. Therefore, it is appropriate to lay down a minimum temperature at which chilled poultrymeat products are to be kept. (9) The provisions of this Regulation and in particular those relating to surveillance and enforcement should be applied uniformly throughout the Community. Detailed rules adopted to those ends should also be uniform. It is therefore necessary to lay down common measures in the matter of sampling procedures and tolerances. (10) It is necessary, in order that the consumer be provided with sufficient, unequivocal and objective information concerning such products offered for sale, and to secure the free movement of such products throughout the Community, to ensure that poultrymeat marketing standards take into account as far as is practicable the provisions of Council Directive 76/211/EEC of 20 January 1976 on the approximation of the laws of the Member States relating to the making-up by weight or by volume of certain pre-packaged products (4). (11) Among the indications which may optionally be used on the labelling are those concerning the method of chilling and particular types of farming. The use of the latter, in the interest of consumer protection, needs to be subject to compliance with closely defined criteria concerning both husbandry conditions and quantity thresholds for stating certain criteria such as age at slaughter or length of fattening period and content of certain foodstuff ingredients. (12) When free-range farming is indicated on the label for meat from ducks and geese kept for foie gras production, it is necessary also to provide an indication of the latter on the label to ensure that the consumer has full information on the products characteristics. (13) It is desirable that the Commission should exercise permanent surveillance of the compatibility with Community law, including the marketing standards, of any national measures adopted in pursuance of these provisions. Particular provision should also be made for the registration and regular inspection of undertakings authorised to use terms referring to particular types of farming. Such undertakings should therefore be obliged to maintain detailed records for this purpose. (14) In view of the specialised nature of these inspections, the competent authorities of the Member States concerned should be able to delegate responsibility for them to properly qualified and duly licensed outside bodies, without prejudice to appropriate supervision and precautions. (15) Operators in third countries may wish to make use of the optional indications concerning chilling methods and types of farming. Provision should be made for them to do so, subject to appropriate certification by the competent authority of the third country concerned, which appears on a list established by the Commission. (16) In view of economic and technological developments in both the preparation of poultry and checks, and given that water content is of particular interest in the marketing of frozen or quick-frozen poultry, the maximum water content of frozen or quick-frozen poultry should be fixed and a monitoring system both in slaughterhouses and at all marketing stages should be defined without violating the principle of the free circulation of products in a single market. (17) Water absorption in the production establishment should be verified and reliable methods for the determination of the content of water added during the preparation of carcases of frozen or quick-frozen poultry should be established without a distinction being made between physiological liquid and other water originating from the preparation of the poultry given that such a distinction would entail practical difficulties. (18) The marketing of non-conforming frozen or quick-frozen poultry without a suitable indication on the packaging should be prohibited. As a result, it is necessary to adopt practical rules with regard to the indications to be marked on individual and bulk packaging depending on their destination so as to facilitate checks and to ensure that they are not used other than for their intended use. (19) It is necessary to lay down the action to be taken if a check reveals an irregularity in a consignment, where the products do not satisfy the requirements of this Regulation. A procedure should be established for the settlement of disputes which may arise in respect of intra-Community consignments. (20) In the event of a dispute, the Commission should be able to take action on the spot and by adopting measures appropriate to the situation. (21) The harmonisation of requirements concerning water content presupposes the designation of Community and national reference laboratories. (22) Community financial assistance should be provided. (23) A contract should be concluded between the Community and the Community reference laboratory setting out the conditions governing payment of financial assistance. (24) Provision should be made for the Member States to adopt practical arrangements for checking the water content of frozen and quick-frozen poultry. With a view to ensuring the uniform application of this Regulation, provisions should be made for Member States to inform the Commission and the other Member States of the arrangements. (25) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The products referred to in Article 121(e)(ii) of Regulation (EC) No 1234/2007 are hereby defined as follows: 1. Poultry carcases (a) DOMESTIC FOWL (Gallus domesticus)  chicken, broiler: fowl in which the tip of the sternum is flexible (not ossified),  cock, hen, casserole or boiling fowl: fowl in which the tip of the sternum is rigid (ossified),  capon: male fowl castrated surgically before reaching sexual maturity and slaughtered at a minimum age of 140 days: after castration the capons must be fattened for at least 77 days,  poussin, coquelet: chicken of less than 650 g carcase weight (expressed without giblets, head and feet); chicken of 650 g to 750 g may be called poussin if the age at slaughter does not exceed 28 days. Member States may apply Article 12 for the checking of this slaughter age,  young cock: male chicken of laying strains in which the tip of the sternum is rigid but not completely ossified and of which the age at slaughter is at least 90 days; (b) TURKEYS (Meleagris gallopavo dom.)  (young) turkey: bird in which the tip of the sternum is flexible (not ossified),  turkey: bird in which the tip of the sternum is rigid (ossified); (c) DUCKS (Anas platyrhynchos dom., Cairina muschata), Mulard ducks (Cairina muschata x Anas platyrhynchos)  young duck or duckling, (young) Muscovy duck, (young) Mulard duck: bird in which the tip of the sternum is flexible (not ossified),  duck, Muscovy duck, Mulard duck: bird in which the tip of the sternum is rigid (ossified); (d) GEESE (Anser anser dom.)  (young) goose or gosling: bird in which the tip of the sternum is flexible (not ossified). The fat layer all over the carcase is thin or moderate; the fat of the young goose may have a colour indicative of a special diet,  goose: bird in which the tip of the sternum is rigid (ossified); a moderate to thick fat layer is present all over the carcase; (e) GUINEA FOWL (Numida meleagris domesticus)  (young) guinea fowl: bird in which the tip of the sternum is flexible (not ossified),  guinea fowl: bird in which the tip of the sternum is rigid (ossified). For the purpose of this Regulation, variants of the terms used in (a) to (e) relating to sex shall be construed as equivalent. 2. Poultry cuts (a) half: half of the carcase, obtained by a longitudinal cut in a plane along the sternum and the backbone; (b) quarter: leg quarter or breast quarter, obtained by a transversal cut of a half; (c) unseparated leg quarters: both leg quarters united by a portion of the back, with or without the rump; (d) breast: the sternum and the ribs, or part thereof, distributed on both sides of it, together with the surrounding musculature. The breast may be presented as a whole or a half; (e) leg: the femur, tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints; (f) chicken leg with a portion of the back: the weight of the back does not exceed 25 % of that of the whole cut; (g) thigh: the femur together with the surrounding musculature. The two cuts shall be made at the joints; (h) drumstick: the tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints; (i) wing: the humerus, radius, and ulna, together with the surrounding musculature. In the case of turkey wings, humerus or radius/ulna together with the surrounding musculature may be presented separately. The tip, including the carpal bones, may or may not have been removed. The cuts shall be made at the joints; (j) unseparated wings: both wings united by a portion of the back, where the weight of the latter does not exceed 45 % of that of the whole cut; (k) breast fillet: the whole or half of the breast deboned, i.e. without sternum and ribs. In the case of turkey breast, the fillet may comprise the deep pectoral muscle only; (l) breast fillet with wishbone: the breast fillet without skin with the clavicle and the cartilaginous point of the sternum only, the weight of clavicle and cartilage not to exceed 3 % of that of the cut; (m) magret, maigret: breast fillet of ducks and geese referred to in point (3) comprising skin and subcutaneous fat covering the breast muscle, without the deep pectoral muscle; (n) deboned turkey leg meat: turkey thighs and/or drumsticks, deboned, i.e. without femur, tibia and fibula, whole, diced or cut into strips. For the products listed under (e), (g) and (h) the wording cuts shall be made at the joints is to mean cuts made within the two lines delineating the joints as shown in the graphical presentation in Annex II. Products listed under (d) to (k) may be presented with or without skin. The absence of the skin in the case of products listed under (d) to (j) or the presence of the skin in the case of the product listed under (k) shall be mentioned on the labelling within the meaning of Article 1(3)(a) of Directive 2000/13/EC of the European Parliament and of the Council (5). 3. Foie gras The livers of geese, or of ducks of the species Cairina muschata or Cairina muschata x Anas platyrhynchos which have been fed in such a way as to produce hepatic fatty cellular hypertrophy. The birds from which such livers are removed shall have been completely bled, and the livers shall be of a uniform colour. The livers shall be of the following weight:  duck livers shall weigh at least 300 g net,  goose livers shall weigh at least 400 g net. Article 2 For the purposes of this Regulation: (a) carcase means the whole body of a bird of the species referred to in Article 1(1) after bleeding, plucking and evisceration; however, removal of the kidneys shall be optional; an eviscerated carcase may be presented for sale with or without giblets, meaning heart, liver, gizzard and neck, inserted into the abdominal cavity; (b) cuts thereof means poultrymeat which owing to the size and the characteristics of the coherent muscle tissue is identifiable as having been obtained from a particular part of the carcase; (c) pre-packaged poultrymeat means poultrymeat presented in accordance with the conditions laid down in Article 1(3)(b) of Directive 2000/13/EC; (d) poultrymeat without pre-packaging means poultrymeat presented for sale to the final consumer without pre-packaging or else packed at the place of sale at the latters request; (e) marketing means holding or displaying for sale, offering for sale, selling, delivery or any other form of marketing; (f) batch means poultrymeat of the same species and type, the same class, the same production run, from the same slaughterhouse or cutting plant, situated in the same place, which is to be inspected. For the purposes of Article 9 and Annexes V and VI, a batch shall only comprise pre-packages of the same nominal weight category. Article 3 1. Poultry carcases shall, in order to be marketed in accordance with this Regulation, be presented for sale in one of the following forms:  partially eviscerated (effilÃ ©, roped),  with giblets,  without giblets. The word eviscerated may be added. 2. Partially eviscerated carcases are carcases from which the heart, liver, lungs, gizzard, crop, and kidneys have not been removed. 3. For all carcase presentations, if the head is not removed, trachea, oesophagus and crop may remain in the carcase. 4. Giblets shall comprise only the following: The heart, neck, gizzard and liver, and all other parts considered as edible by the market on which the product is intended for final consumption. Livers shall be without gall bladders. The gizzard shall be without the horned membrane, and the contents of the gizzard shall have been removed. The heart may be with or without the pericardial sac. If the neck remains attached to the carcase, it is not considered as one of the giblets. Where one of these four organs is customarily not included with the carcase for sale, its absence shall be mentioned on the labelling. 5. In addition to complying with national legislation adopted in accordance with Directive 2000/13/EC, the following further indications shall be shown on the accompanying commercial documents within the meaning of Article 13(1)(b) of that Directive: (a) the class as referred to in point III(1) of Part B of Annex XIV to Regulation (EC) No 1234/2007; (b) the condition in which the poultrymeat is marketed in accordance with point III(2) of Part B of Annex XIV to Regulation (EC) No 1234/2007 and the recommended storage temperature. Article 4 1. The names under which the products covered by this Regulation are sold, within the meaning of Article 3(1)(1) of Directive 2000/13/EC, shall be those enumerated in Article 1 of this Regulation and the corresponding terms in the other Community languages listed in Annex I to this Regulation, qualified in the case of:  whole carcases, by reference to one of the forms of presentation as laid down in Article 3(1) of this Regulation,  poultry cuts, by reference to the respective species. 2. The names defined in points (1) and (2) of Article 1 may be supplemented by other terms provided that the latter do not mislead the consumer to a material degree and in particular do not allow confusion with other products listed in points (1) and (2) of Article 1 or with indications provided for in Article 11. Article 5 1. Products other than those defined in Article 1 may be marketed in the Community only under names which do not mislead the consumer to a material degree by allowing confusion with those referred to in Article 1 or with indications provided for in Article 11. 2. In addition to complying with national legislation adopted in accordance with Directive 2000/13/EC, the labelling, presentation and advertising of poultrymeat intended for the final consumer shall comply with the additional requirements set out in paragraphs 3 and 4 of this Article. 3. In the case of fresh poultrymeat, the date of minimum durability shall be replaced by the use by date in accordance with Article 10 of Directive 2000/13/EC. 4. In the case of pre-packaged poultrymeat, the following particulars shall also appear on the pre-packaging or on a label attached thereto: (a) the class as referred to in point III(1) of Part B of Annex XIV to Regulation (EC) No 1234/2007; (b) in the case of fresh poultrymeat, the total price and the price per weight unit at the retail stage; (c) the condition in which the poultrymeat is marketed in accordance with point III(2) of Part B of Annex XIV to Regulation (EC) No 1234/2007 and the recommended storage temperature; (d) the registered number of the slaughterhouse or cutting plant in accordance with Article 4 of Regulation (EC) No 853/2004 of the European Parliament and of the Council (6), except in the case of cutting and boning at the place of sale as provided for in Article 4(2)(d) of that Regulation; (e) in the case of poultrymeat imported from third countries, an indication of the country of origin. 5. Where poultrymeat is offered for sale without pre-packaging, except where cutting and boning take place at the place of sale as provided for in Article 4(2)(d) of Regulation (EC) No 853/2004, provided such cutting and boning is carried out at the request and in the presence of the consumer, Article 14 of Directive 2000/13/EC shall apply to the indications referred to in paragraph 4. 6. By way of derogation from Article 3(5) and paragraphs 2 to 5 of this Article, it shall not be necessary to classify poultrymeat or to indicate the additional particulars referred to in those Articles in the case of deliveries to cutting or processing establishments. Article 6 The following additional provisions shall apply to frozen poultrymeat as defined in point II(3) of Part B of Annex XIV to Regulation (EC) No 1234/2007: The temperature of frozen poultrymeat concerned by this Regulation must be stable and maintained, at all points in the product, at  12 °C or lower, with brief upward fluctuations of no more than 3 °C. These tolerances in the temperature of the product shall be permitted in accordance with good storage and distribution practice during local distribution and in retail display cabinets. Article 7 1. In order to be graded as classes A and B, poultry carcases and cuts covered by this Regulation shall meet the following minimum requirements, i.e. they shall be: (a) intact, taking into account the presentation; (b) clean, free from any visible foreign matter, dirt or blood; (c) free of any foreign smell; (d) free of visible bloodstains except those which are small and unobtrusive; (e) free of protruding broken bones; (f) free of severe contusions. In the case of fresh poultry, there shall be no traces of prior chilling. 2. In order to be graded as class A, poultry carcases and cuts shall in addition satisfy the following criteria: (a) they shall be of good conformation. The flesh shall be plump, the breast well developed, broad, long and fleshy, and the legs shall be fleshy. On chickens, young ducks or ducklings and turkeys, there shall be a thin regular layer of fat on the breast, back and thighs. On cocks, hens, ducks and young geese a thicker layer of fat is permissible. On geese a moderate to thick fat layer shall be present all over the carcase; (b) a few small feathers, stubs (quill ends) and hairs (filoplumes) may be present on the breast, legs, back, footjoints and wing tips. In the case of boiling fowl, ducks, turkeys and geese, a few may also be present on other parts; (c) some damage, contusion and discoloration is permitted provided that it is small and unobtrusive and not present on the breast or legs. The wing tip may be missing. A slight redness is permissible in wing tips and follicles; (d) in the case of frozen or quick-frozen poultry there shall be no traces of freezer-burn (7) except those that are incidental, small and unobtrusive and not present on the breast or legs. Article 8 1. Decisions arising from failure to comply with Articles 1, 3 and 7 may only be taken for the whole of the batch which has been checked in accordance with the provisions of this Article. 2. A sample consisting of the following numbers of individual products as defined in Article 1 shall be drawn at random from each batch to be inspected in slaughterhouses, cutting plants, wholesale and retail warehouses or at any other stage of marketing, including during transport or, in the case of imports from third countries, at the time of customs clearance: Batch size Sample size Tolerable number of defective units Total For points (1) (8) and (3) of Article 1, and Article 7(1) 1 2 3 4 100 to 500 30 5 2 501 to 3 200 50 7 3 > 3 200 80 10 4 3. In the checking of a batch of class A poultrymeat, the total tolerable number of defective units referred to in column 3 of the table in paragraph 2 is allowed. These defective units may also comprise, in the case of breast fillet, fillets with up to 2 % in weight of cartilage (flexible tip of sternum). However, the number of defective units not complying with the provisions of points (1) and (3) of Article 1, nor Article 7(1), shall not exceed the figures shown in column 4 of the table in paragraph 2. As regards point (3) of Article 1, no defective unit shall be considered tolerable unless it be of a weight of at least 240 g in the case of duck livers and of at least 385 g in the case of goose livers. 4. In the checking of a batch of class B poultrymeat, the tolerable number of defective units shall be doubled. 5. Where the checked batch does not comply, the supervising agency shall prohibit its marketing or, if the batch comes from a third country, its import, unless and until proof is forthcoming that it has been made to comply with Articles 1 and 7. Article 9 1. Frozen or quick-frozen poultrymeat pre-packaged within the meaning of Article 2 of Directive 76/211/EEC may be classified by weight category in accordance with point III(3) of Part B of Annex XIV to Regulation (EC) No 1234/2007. The pre-packages may contain:  one poultry carcase, or  one or more poultry cuts of the same type and species, as defined in Article 1. 2. All pre-packages shall in accordance with paragraphs 3 and 4 bear an indication of the weight of the product, known as nominal weight, which they are required to contain. 3. Pre-packages of frozen or quick-frozen poultrymeat may be classified by categories of nominal weights as follows: (a) carcases:  < 1 100 g: classes of 50 g (1 050  1 000  950, etc.),  1 100  < 2 400 g: classes of 100 g (1 100  1 200  1 300, etc.),   ¥ 2 400 g: classes of 200 g (2 400  2 600  2 800, etc.); (b) cuts:  < 1 100 g: classes of 50 g (1 050  1 000  950, etc.),   ¥ 1 100 g: classes of 100 g (1 100  1 200  1 300, etc.). 4. Pre-packages referred to in paragraph 1 shall be made up in such a way that they satisfy the following requirements: (a) the actual contents shall not be less, on average, than the nominal weight; (b) the proportion of pre-packages having a negative error greater than the tolerable negative error laid down in paragraph 9 shall be sufficiently small for batches of pre-packages to satisfy the requirements of the tests specified in paragraph 10; (c) no pre-package having a negative error greater than twice the tolerable negative error given in paragraph 9 shall be marketed. For the purpose of applying this Regulation, the definitions of nominal weight, actual content and negative error laid down in Annex I to Directive 76/211/EEC shall apply. 5. Regarding responsibility of the packer or importer of frozen or quick-frozen poultrymeat and checks to be carried out by competent authorities, points 4, 5 and 6 of Annex I to Directive 76/211/EEC apply mutatis mutandis. 6. The checking of pre-packages shall be carried out by sampling and shall be in two parts:  a check covering the actual content of each pre-package in the sample,  a check on the average actual contents of the pre-packages in the sample. A batch of pre-packages shall be considered acceptable if the results of both these checks satisfy the acceptance criteria referred to in paragraphs 10 and 11. 7. A batch shall be made up of all the pre-packages of the same nominal weight, the same type and the same production run, packed in the same place, which are to be inspected. The batch size shall be limited to the quantities laid down below:  where pre-packages are checked at the end of the packing line, the number in each batch shall be equal to the maximum hourly output of the packing line, without any restriction as to batch size,  in other cases the batch size shall be limited to 10 000. 8. A sample consisting of the following numbers of pre-packages shall be drawn at random from each batch to be inspected: Batch size Sample size 100 to 500 30 501 to 3 200 50 > 3 200 80 For batches of fewer than 100 pre-packages, the non-destructive test, within the meaning of Annex II to Directive 76/211/EEC, where carried out, shall be 100 %. 9. In the case of pre-packaged poultrymeat the following tolerable negative errors are permitted: (grams) Nominal weight Tolerable negative error carcases cuts less than 1 100 25 25 1 100 to < 2 400 50 50 2 400 and more 100 10. For the checking of the actual content of each pre-package in the sample, the minimum acceptable content shall be calculated by subtracting the tolerable negative error for the contents concerned from the nominal weight of the pre-package. The pre-packages in the sample whose actual contents are less than the minimum acceptable content shall be considered defective. The batch of pre-packages checked shall be considered acceptable or rejected, if the number of defective units found in the sample is less than or equal to the acceptance criterion or equal to or greater than the criterion for rejection shown below: Sample size Number of defective units Acceptance criterion Rejection criterion 30 2 3 50 3 4 80 5 6 11. For the checking of the average actual contents, a batch of pre-packages shall be considered acceptable if the average actual content of the pre-packages forming the sample is greater than the acceptance criterion shown below: Sample size Acceptance criterion for average actual content 30 x   ¥ Qn  0,503 s 50 x   ¥ Qn  0,379 s 80 x   ¥ Qn  0,295 s x  = average actual content of pre-packages Qn = nominal weight of the pre-package s = standard deviation of the actual contents of the pre-packages in the batch The standard deviation shall be estimated as set out under point 2.3.2.2. of Annex II to Directive 76/211/EEC. 12. For so long as Council Directive 80/181/EEC (9) authorises the use of supplementary indications, the indication of the nominal weight of pre-packages to which this Article applies may be accompanied by a supplementary indication. 13. In respect of poultrymeat entering the United Kingdom from other Member States, checks shall be carried out on a random basis and shall not be made at the border. Article 10 An indication of the use of one of the methods of chilling defined hereafter and the corresponding terms in the other Community languages listed in Annex III may appear on the labelling within the meaning of Article 1(3)(a) of Directive 2000/13/EC:  air chilling: chilling of poultry carcases in cold air,  air-spray chilling: chilling of poultry carcases in cold air interspersed with waterhaze or fine water spray,  immersion chilling: chilling of poultry carcases in tanks of water or of ice and water, in accordance with the counterflow process. Article 11 1. In order to indicate types of farming with the exception of organic or biological farming, no other terms except those set out hereunder and the corresponding terms in the other Community languages listed in Annex IV may appear on the labelling within the meaning of Article 1(3)(a) of Directive 2000/13/EC, and in any case they may appear only if the relevant conditions specified in Annex V to this Regulation are fulfilled: (a) Fed with ¦ % ¦; (b) Extensive indoor (Barn-reared); (c) Free range; (d) Traditional free range; (e) Free range  total freedom. These terms may be supplemented by indications referring to the particular characteristics of the respective types of farming. When free-range production (points (c), (d) and (e)) is indicated on the label for meat from ducks and geese kept for the production of foie gras, the term from foie gras production shall also be indicated. 2. Mention of the age at slaughter or length of fattening period shall be permitted only when use is made of one of the terms referred to in paragraph 1 and for an age of not less than that indicated in Annex V(b), (c) or (d). However, this provision does not apply to animals covered by the fourth indent of point 1(a) of Article 1. 3. Paragraphs 1 and 2 shall apply without prejudice to national technical measures going beyond the minimum requirements given in Annex V, which are applicable only to producers of the Member State concerned, provided that they are compatible with Community law and are in conformity with the common marketing standards for poultrymeat. 4. The national measures referred to in paragraph 3 shall be communicated to the Commission. 5. At any time, and at the request of the Commission, Member States shall provide all the information necessary for assessing the compatibility of the measures referred to in this Article with Community law and their conformity with the common marketing standards for poultrymeat. Article 12 1. Slaughterhouses authorised to use the terms referred to in Article 11 shall be subject to special registration. They shall keep a separate record, by type of farming of: (a) the names and addresses of the producers of such birds, who shall be registered following an inspection by the competent authority of the Member State; (b) at the request of this authority, the number of birds kept by each producer per turnround; (c) the number and total live or carcase weight of such birds delivered and processed; (d) details of sales, including names and addresses of purchasers, for a minimum of six months following dispatch. 2. The producers referred to in paragraph 1 shall subsequently be inspected regularly. They shall keep up-to-date records, for a minimum of six months following dispatch, of the number of birds by type of farming showing also the number of birds sold, the name and addresses of the purchasers, and quantities and source of feed supply. In addition producers using free-range systems shall also keep records of the date when birds were first given access to range. 3. Feed manufacturers and suppliers shall keep records for at least six months after dispatch showing that the composition of the feed supplied to the producers for the type of farming referred to in Article 11(1)(a) complies with the indications given in respect of feeding. 4. Hatcheries shall keep records of birds of the strains recognised as slow growing supplied to the producers for the types of farming referred to in Article 11(1)(d) and (e) for at least six months after dispatch. 5. Regular inspections regarding compliance with Article 11 and paragraphs 1 to 4 of this Article shall be carried out at: (a) the farm: at least once per turnround; (b) the feed manufacturer and supplier: at least once a year; (c) the slaughterhouse: at least four times per year; (d) the hatchery: at least once per year for the types of farming referred to in Article 11(1)(d) and (e). 6. Each Member State shall provide the other Member States and the Commission with a list of the approved slaughterhouses registered according to paragraph 1, showing their name and address and the number allotted to each of them. Any alteration of that list shall be communicated at the beginning of each quarter of the calendar year to the other Member States and the Commission. Article 13 In the case of supervision of the indication of the type of farming used as referred to in Article 121(e)(v) of Regulation (EC) No 1234/2007, bodies designated by the Member States shall comply with the criteria set out in European Norm No EN/45011 of 26 June 1989, and as such shall be licensed and supervised by the competent authorities of the Member State concerned. Article 14 Poultrymeat imported from third countries may bear one or more of the optional indications provided for in Articles 10 and 11 if it is accompanied by a certificate issued by the competent authority of the country of origin attesting to the compliance of the products in question with the relevant provisions of this Regulation. On receipt of a request from a third country, the Commission shall establish a list of such authorities. Article 15 1. Without prejudice to Article 16(5) and Article 17(3), frozen and quick-frozen chickens may be marketed by way of business or trade within the Community only if the water content does not exceed the technically unavoidable values determined by the method of analysis described in Annex VI (drip method) or that in Annex VII (chemical method). 2. The competent authorities designated by each Member State shall ensure that the slaughterhouses adopt all measures necessary to comply with the provisions of paragraph 1 and in particular that:  samples for monitoring water absorption during chilling and water content of frozen and quick-frozen chickens are taken,  results of the checks are recorded and kept for a period of one year,  each batch is marked in such a way that its date of production can be identified; this batch mark must appear on the production record. Article 16 1. Regular checks in accordance with Annex IX on the water absorbed or checks in accordance with Annex VI shall be carried out in the slaughterhouses at least once each working period of eight hours. Where these checks reveal that the amount of water absorbed is greater than the total water content permitted under the terms of this Regulation, account being taken of the water absorbed by the carcases during the stages of processing which are not subject to checking, and where, in any case, the amount of water absorbed is greater than the levels referred to in point 10 of Annex IX, or in point 7 of Annex VI, the necessary technical adjustments shall be made immediately by the slaughterhouse to the process. 2. In all cases referred to in the second subparagraph of paragraph 1 and in any case at least once every two months, checks on water content referred to in Article 15(1) shall be carried out, by sampling, on frozen and quick-frozen chickens from each slaughterhouse in accordance with Annex VI or VII, to be chosen by the competent authority of the Member State. These checks shall not be conducted for carcases in respect of which proof is provided to the satisfaction of the competent authority that they are intended exclusively for export. 3. The checks referred to in paragraphs 1 and 2 shall be carried out by or under the responsibility of the competent authorities. The competent authorities may, in specific cases, apply the provisions of paragraph 1, and in particular of points 1 and 10 of Annex IX, and of paragraph 2 more stringently in respect of a given slaughterhouse, where this proves necessary to ensure compliance with the total water content permitted under this Regulation. They shall, in all cases where a batch of frozen or quick-frozen chickens was deemed not to comply with this Regulation, resume testing at the minimum frequency of checks referred to in paragraph 2 only after three successive checks according to Annex VI or VII, to be carried out by sampling from three different days of production within a maximum of four weeks, have shown negative results. The costs of these checks shall be paid by the slaughterhouse concerned. 4. Where, in the case of air chilling, the results of checks referred to in paragraphs 1 and 2 show compliance with the criteria laid down in Annexes VI to IX during a period of six months, the frequency of the checks referred to in paragraph 1 may be reduced to once every month. Any failure to comply with the criteria laid down in these Annexes shall result in reinstatement of checks as referred to in paragraph 1. 5. If the result of the checks referred to in paragraph 2 is in excess of the admissible limits, the batch concerned shall be deemed not to comply with this Regulation. In that event, however, the slaughterhouse concerned may request that a counter-analysis be carried out in the reference laboratory of the Member State, using a method to be chosen by the competent authority of the Member State. The costs of this counter-analysis shall be borne by the holder of the batch. 6. Where the batch in question is deemed after such counter-analysis not to comply with this Regulation, the competent authority shall take the appropriate measures aimed at allowing it to be marketed as such within the Community only on condition that both individual and bulk packaging of the carcases concerned shall be marked by the slaughterhouse under the supervision of the competent authority with a tape or label bearing, in red capital letters, at least one of the indications set out in Annex X. The batch referred to in the first subparagraph shall remain under the supervision of the competent authority until it is dealt with in accordance with this paragraph or otherwise disposed of. If it is certified to the competent authority that the batch referred to in the first subparagraph is to be exported, the competent authority shall take all necessary measures to prevent the batch in question from being marketed within the Community. The indications provided for in the first subparagraph shall be marked in a conspicuous place so as to be easily visible, clearly legible and indelible. They shall not in any way be hidden, obscured or interrupted by other written or pictorial matter. The letters shall be at least 1 cm high on the individual packaging and 2 cm on bulk packaging. Article 17 1. The Member State of destination may, where there are serious grounds for suspecting irregularities, carry out non-discriminatory random checks of frozen or quick-frozen chickens in order to verify that a consignment meets the requirements of Articles 15 and 16. 2. The checks referred to in paragraph 1 shall be carried out at the place of destination of the goods or at another suitable place, provided that in the latter case the choice of the places is not at the border and interferes as little as possible with the routing of the goods and that the goods may proceed normally to their destination once the appropriate sample has been taken. However, the products concerned shall not be sold to the final consumer until the result of the check is available. Such checks shall be carried out as quickly as possible so as not unduly to delay their placing on the market, or cause delays which might impair their quality. Results of these checks and any subsequent decisions and the grounds for taking them shall be notified at the latest two working days after sampling to the consignor, the consignee or their representative. Decisions taken by the competent authority of the Member State of destination and the reasons for such decisions shall be notified to the competent authority of the Member State of dispatch. If the consignor or his representative so requests, the said decisions and reasons shall be forwarded to him in writing with details of the rights of appeal which are available to him under the law in force in the Member State of destination and of the procedure and time limits applicable. 3. If the result of the checks referred to in paragraph 1 is in excess of the admissible limits, the holder of the batch concerned may request that a counter-analysis be carried out in one of the reference laboratories listed in Annex XI, using the same method as for the initial test. The expenses occasioned by this counter-analysis shall be borne by the holder of the batch. The tasks and competencies of reference laboratories are set out in Annex XII. 4. If, after a check carried out in accordance with paragraphs 1 and 2 and, if requested, after a counter-analysis, it is found that the frozen or quick-frozen chickens do not comply with Articles 15 and 16, the competent authority of the Member State of destination shall apply the procedures provided for in Article 16(6). 5. In the cases provided for in paragraphs 3 and 4, the competent authority of the Member State of destination shall contact the competent authorities of the Member State of dispatch without delay. The latter authorities shall take all necessary measures and notify the competent authority of the first Member State of the nature of the checks carried out, the decisions taken and the reasons for such decisions. Where the checks referred to in paragraphs 1 and 3 show repeated irregularities, or where such checks, in the view of the Member State of dispatch, are being carried out without sufficient justification, the competent authorities of the Member States concerned shall inform the Commission. To the extent necessary to ensure uniform application of this Regulation or at the request of the competent authority of the Member State of destination, and taking into account the nature of the infringements, the Commission may:  send a mission of experts to the establishment concerned and, in conjunction with the competent national authorities, carry out on-the-spot inspections, or  request the competent authority of the Member State of dispatch to intensify its sampling of the products of the establishment concerned and if necessary to apply sanctions in accordance with Article 194 of Regulation (EC) No 1234/2007. The Commission shall inform the Member States of its findings. Member States in whose territory an inspection is carried out shall give the experts all the assistance necessary for the performance of their tasks. Pending the Commissions findings, the Member State of dispatch must, at the request of the Member State of destination, intensify checks on products coming from the establishment in question. Where these measures are taken to deal with repeated irregularities on the part of an establishment, the Commission shall charge any expenses occasioned by the application of the provisions of the indents of the third subparagraph to the establishment involved. Article 18 1. The competent authorities of the Member States shall inform the respective national reference laboratory without delay about the results of the checks referred to in Articles 15, 16 and 17, carried out by them or under their responsibility. The national reference laboratories shall forward these data to the board of experts referred to in Article 19 for further evaluation and discussion with national reference laboratories before 1 July each year. The findings shall be presented to the Management Committee for consideration in accordance with Article 195 of Regulation (EC) No 1234/2007. 2. The Member States shall adopt the practical measures for the checks provided for in Articles 15, 16 and 17 at all stages of marketing, including checks on imports from third countries at the time of customs clearance in accordance with Annexes VI and VII. They shall inform the other Member States and the Commission of these measures. Any changes to the measures shall be communicated immediately to the other Member States and to the Commission. Article 19 A board of experts in monitoring water content in poultrymeat shall act as a coordinating body for the testing activities of the national reference laboratories. It shall consist of representatives of the Commission and national reference laboratories. The tasks of the board and of national reference laboratories, as well as the organisational structure of the board, are set out in Annex XII. Financial assistance shall be paid to the reference laboratory under the terms of a contract concluded between the Commission, on behalf of the Community, and that laboratory. The Director-General for Agriculture and Rural Development is authorised to sign the contract on behalf of the Commission. Article 20 1. The following fresh, frozen and quick-frozen poultry cuts may be marketed by way of business or trade within the Community only if the water content does not exceed the technically unavoidable values determined by the method of analysis described in Annex VIII (chemical method): (a) chicken breast fillet, with or without wishbone, without skin; (b) chicken breast, with skin; (c) chicken thighs, drumsticks, legs, legs with a portion of the back, leg quarters, with skin; (d) turkey breast fillet, without skin; (e) turkey breast, with skin; (f) turkey thighs, drumsticks, legs, with skin; (g) deboned turkey leg meat, without skin. 2. The competent authorities designated by each Member State shall ensure that the slaughterhouses and cutting plants, whether or not attached to slaughterhouses, adopt all measures necessary to comply with the provisions of paragraph 1 and in particular that: (a) regular checks on water absorbed are carried out in the slaughterhouses in accordance with Article 16(1) also for chicken and turkey carcases intended for the production of the fresh, frozen and quick-frozen cuts listed in paragraph 1 of this Article. These checks shall be carried out at least once each working period of eight hours. However, in the case of air chilling of turkey carcases, regular checks on water absorbed need not be carried out. The limit values fixed in point 10 of Annex IX shall also apply for turkey carcases; (b) results of the checks are recorded and kept for a period of one year; (c) each batch is marked in such a way that its date of production can be identified; this batch mark must appear on the production record. Where, in the case of air chilling of chickens, the results of checks referred to in point (a) and in paragraph 3 show compliance with the criteria laid down in Annexes VI to IX during a period of six months, the frequency of the checks referred to in point (a) may be reduced to once every month. Any failure to comply with the criteria laid down in Annexes VI to IX shall result in reinstatement of checks as referred to in point (a). 3. At least once every three months, checks on the water content referred to in paragraph 1 shall be carried out, by sampling, on frozen and quick-frozen poultry cuts from each cutting plant producing such cuts, in accordance with Annex VIII. These checks do not have to be conducted for poultry cuts in respect of which proof is provided to the satisfaction of the competent authority that they are intended exclusively for export. After one year of compliance with the criteria laid down in Annex VIII in a particular cutting plant, the frequency of tests shall be reduced to once every six months. Any failure to comply with these criteria shall result in reinstatement of checks as referred to in the first subparagraph. 4. Article 16(3) to (6) and Articles 17 and 18 shall apply, mutatis mutandis, for poultry cuts referred to in paragraph 1 of this Article. Article 21 Regulation (EEC) No 1538/91 is hereby repealed as from 1 July 2008. References to the repealed Regulation and to Regulation (EEC) No 1906/90 shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex XIII. Article 22 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Regulation (EC) No 470/2008 (OJ L 140, 30.5.2008, p. 1). (2) OJ L 173, 6.7.1990, p. 1. Regulation as last amended by Regulation (EC) No 1029/2006 (OJ L 186, 7.7.2006, p. 6). (3) OJ L 143, 7.6.1991, p. 11. Regulation as last amended by Regulation (EC) No 1474/2007 (OJ L 329, 14.12.2007, p. 14). (4) OJ L 46, 21.2.1976, p. 1. Directive as last amended by Directive 2007/45/EC of the European Parliament and of the Council (OJ L 247, 21.9.2007, p. 17). (5) OJ L 109, 6.5.2000, p. 29. (6) OJ L 139, 30.4.2004, p. 55. Corrigendum published in OJ L 226, 25.6.2004, p. 22. (7) Freezer-burn: (in the sense of a reduction in quality) is the local or area-type irreversible drying up of skin and/or flesh which may produce changes:  in the original colour (mostly getting paler), or  in flavour and smell (flavourless or rancid), or  in texture (dry, spongy). (8) Tolerance within each species, not from one species to another. (9) OJ L 39, 15.2.1980, p. 40. ANNEX I Article 1(1)  Names of poultry carcases bg es cs da de et el en fr it lv 1. Ã Ã ¸Ã »Ã µ, Ã ±ÃÃ ¾Ã ¹Ã »Ã µÃ Pollo (de carne) KuÃ e, brojler Kylling, slagtekylling HÃ ¤hnchen Masthuhn Tibud, broiler Ã Ã ¿Ã Ã ÃÃ ¿Ã Ã »Ã ¿ Ã Ã µÃ Ã µÃ Ã ½Ã ¿Ã ¯ Ã ºÃ ±Ã ¹ Ã ºÃ Ã Ã µÃ  (Ã ºÃ Ã µÃ ±Ã Ã ¿ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã ) Chicken, broiler Poulet (de chair) Pollo, Broiler CÃ lis, broilers 2. Ã Ã µÃ Ã µÃ », Ã ºÃ ¾Ã ºÃ ¾Ã Ã ºÃ ° Gallo, gallina Kohout, slepice, drÃ ¯beÃ ¾ na peÃ enÃ ­, nebo vaÃ enÃ ­ Hane, hÃ ¸ne, suppehÃ ¸ne Suppenhuhn Kuked, kanad, hautamiseks vÃ µi keetmiseks mÃ µeldud kodulinnud Ã Ã µÃ Ã µÃ ¹Ã ½Ã ¿Ã ¯ Ã ºÃ ±Ã ¹ Ã ºÃ Ã Ã µÃ  (Ã ³Ã ¹Ã ± Ã ²Ã Ã ¬Ã ¿Ã ¹Ã ¼Ã ¿) Cock, hen, casserole, or boiling fowl Coq, poule (Ã bouillir) Gallo, gallina Pollame da brodo Gailis, vista, sautÃ ta vai vÃ rÃ «ta mÃ jputnu gaÃ ¼a 3. Ã Ã µÃ Ã µÃ » (Ã Ã ³Ã ¾Ã µÃ ½, Ã Ã ºÃ ¾Ã ¿Ã µÃ ½) CapÃ ³n Kapoun Kapun Kapaun Kohikukk Ã Ã ±ÃÃ Ã ½Ã ¹Ã ± Capon Chapon Cappone Kapauns 4. Ã ¯ÃÃ ºÃ °, Ã ¿Ã µÃ Ã »Ã µ Polluelo KuÃ Ã ¡tko, kohoutek Poussin, Coquelet StubenkÃ ¼ken Kana- ja kukepojad Ã Ã µÃ ¿Ã Ã Ã Ã , ÃÃ µÃ Ã µÃ ¹Ã ½Ã ¬Ã Ã ¹ Poussin, Coquelet Poussin, coquelet Galletto CÃ lÃ «tis 5. Ã Ã »Ã °Ã ´ Ã ¿Ã µÃ Ã µÃ » Gallo joven MladÃ ½ kohout Unghane Junger Hahn Noor kukk Ã Ã µÃ Ã µÃ ¹Ã ½Ã ¬Ã Ã ¹ Young cock Jeune coq Giovane gallo Jauns gailis 1. (Ã Ã »Ã °Ã ´Ã °) Ã ¿Ã Ã ¹Ã ºÃ ° Pavo (joven) (MladÃ ¡) krÃ ¯ta (Mini) kalkun (Junge) Pute, (Junger) Truthahn (Noor) kalkun (Ã Ã µÃ ±Ã Ã ¿Ã ¯) Ã ³Ã ¬Ã »Ã ¿Ã ¹ Ã ºÃ ±Ã ¹ Ã ³Ã ±Ã »Ã ¿ÃÃ ¿Ã Ã »Ã µÃ  (Young) turkey Dindonneau, (jeune) dinde (Giovane) tacchino (Jauns) tÃ «tars 2. Ã Ã Ã ¹Ã ºÃ ° Pavo KrÃ ¯ta Avlskalkun Pute, Truthahn Kalkun Ã Ã ¬Ã »Ã ¿Ã ¹ Ã ºÃ ±Ã ¹ Ã ³Ã ±Ã »Ã ¿ÃÃ ¿Ã Ã »Ã µÃ  Turkey Dinde (Ã bouillir) Tacchino/a TÃ «tars 1. (Ã Ã »Ã °Ã ´Ã °) Ã ¿Ã °Ã Ã ¸Ã Ã °, Ã ¿Ã °Ã Ã µ (Ã ¼Ã »Ã °Ã ´Ã °) Ã ¼Ã Ã Ã ºÃ Ã Ã ½Ã ° Ã ¿Ã °Ã Ã ¸Ã Ã °, (Ã ¼Ã »Ã °Ã ´) Ã ¼Ã Ã »Ã °Ã Pato (joven o anadino), pato de Barbaria (joven), pato cruzado (joven) (MladÃ ¡) kachna, kachnÃ ª, (mladÃ ¡) PiÃ ¾movÃ ¡ kachna, (mladÃ ¡) kachna Mulard (Ung) and (Ung) berberiand (Ung) mulardand FrÃ ¼hmastente, Jungente, (Junge) Barbarieente (Junge Mulardente) (Noor) part, pardipoeg. (noor) muskuspart, (noor) mullard (Ã Ã µÃ ±Ã Ã ­Ã ) ÃÃ ¬ÃÃ ¹Ã µÃ  Ã ® ÃÃ ±ÃÃ ¬Ã ºÃ ¹Ã ±, (Ã ½Ã µÃ ±Ã Ã ­Ã ) ÃÃ ¬ÃÃ ¹Ã µÃ  Ã Ã ±Ã Ã ²Ã ±Ã Ã ¯Ã ±Ã , (Ã ½Ã µÃ ±Ã Ã ­Ã ) ÃÃ ±ÃÃ ¹Ã µÃ  mulard (Young) duck, duckling, (Young) Muscovy duck (Young) Mulard duck (Jeune) canard, caneton, (jeune) canard de Barbarie, (jeune) canard mulard (Giovane) anatra (Giovane) Anatra muta (Giovane) Anatra mulard (Jauna) pÃ «le, pÃ «lÃ ns, (jauna) muskuspÃ «le, (Jauna) Mulard pÃ «le 2. Ã Ã °Ã Ã ¸Ã Ã °, Ã ¼Ã Ã Ã ºÃ Ã Ã ½Ã ° Ã ¿Ã °Ã Ã ¸Ã Ã °, Ã ¼Ã Ã »Ã °Ã Pato, pato de Barbaria, pato cruzado Kachna, PiÃ ¾movÃ ¡ kachna, kachna Mulard Avlsand Avlsberberiand Avlsmulardand Ente, Barbarieente Mulardente Part, muskuspart, mullard Ã Ã ¬Ã Ã ¹Ã µÃ , ÃÃ ¬Ã Ã ¹Ã µÃ  Ã Ã ±Ã Ã ²Ã ±Ã Ã ¯Ã ±Ã  ÃÃ ¬Ã Ã ¹Ã µÃ  mulard Duck, Muscovy duck, Mulard duck Canard, canard de Barbarie (Ã bouillir), canard mulard (Ã bouillir) Anatra Anatra muta Anatra mulard PÃ «le, muskuspÃ «le, Mulard pÃ «le 1. (Ã Ã »Ã °Ã ´Ã °) Ã ³Ã Ã Ã ºÃ °, Ã ³Ã Ã Ã µ Oca (joven), ansarÃ ³n MladÃ ¡ husa, house (Ung) gÃ ¥s FrÃ ¼hmastgans, (Junge) Gans, Jungmastgans (Noor) hani, hanepoeg (Ã Ã µÃ ±Ã Ã ­Ã ) Ã Ã ®Ã ½Ã µÃ  Ã ® Ã Ã ·Ã ½Ã ¬Ã ºÃ ¹Ã ± (Young) goose, gosling (Jeune) oie ou oison (Giovane) oca (Jauna) zoss, zoslÃ ns 2. Ã Ã Ã Ã ºÃ ° Oca Husa AvlsgÃ ¥s Gans Hani Ã §Ã ®Ã ½Ã µÃ  Goose Oie Oca Zoss 1. (Ã Ã »Ã °Ã ´Ã °) Ã Ã ¾Ã ºÃ °Ã Ã ºÃ ° Pintada (joven) MladÃ ¡ perliÃ ka (Ung) perlehÃ ¸ne (Junges) Perlhuhn (Noor) pÃ ¤rlkana (Ã Ã µÃ ±Ã Ã ­Ã ) Ã Ã Ã ±Ã ³Ã ºÃ Ã ºÃ ¿Ã Ã µÃ  (Young) guinea fowl (Jeune) pintade Pintadeau (Giovane) faraona (Jauna) pÃ rÃ ¼u vistiÃ a 2. Ã ¢Ã ¾Ã ºÃ °Ã Ã ºÃ ° Pintada PerliÃ ka AvlsperlehÃ ¸ne Perlhuhn PÃ ¤rlkana Ã ¦Ã Ã ±Ã ³Ã ºÃ Ã ºÃ ¿Ã Ã µÃ  Guinea fowl Pintade Faraona PÃ rÃ ¼u vistiÃ a lt hu mt nl pl pt ro sk sl fi sv 1. ViÃ ¡Ã iukas broileris Brojler csirke, pecsenyecsirke Fellus, brojler Kuiken, braadkuiken KurczÃ, broiler Frango Pui de carne, broiler KurÃ a, brojler Pitovni piÃ ¡Ã anec  brojler Broileri Kyckling, slaktkyckling (broiler) 2. Gaidys, viÃ ¡ta, skirti troÃ ¡kinti arba virti Kakas Ã ©s tyÃ ºk (fÃ znivalÃ ³ baromfi) Serduk, tiÃ ¡ieÃ ¡a (tal-brodu) Haan, hen soep- of stoofkip Kura rosoÃ owa Galo, galinha CocoÃ, gÃ inÃ  sau carne de pasÃ re pentru fiert KohÃ ºt, sliepka Petelin, kokoÃ ¡, perutnina za peÃ enje ali kuhanje Kukko, kana Tupp, hÃ ¶na, gryt-, eller kokhÃ ¶na 3. KaplÃ «nas Kappan Ã ¦asi Kapoen KapÃ on CapÃ £o Clapon KapÃ ºn Kopun Chapon (syÃ ¶ttÃ ¶kukko) Kapun 4. ViÃ ¡Ã iukas Minicsirke GÃ §attuqa, coquelet Piepkuiken KurczÃ tko Franguitos Pui tineri KurÃ iatko Mlad piÃ ¡Ã anec, mlad petelin (kokelet) Kananpoika, kukonpoika Poussin, Coquelet 5. GaidÃ ¾iukas Fiatal kakas Serduk Ã ¼gÃ §ir fl-eta Jonge haan MÃ ody kogut Galo jovem CocoÃ tÃ ¢nÃ r MladÃ ½ kohÃ ºt Mlad petelin Nuori kukko Ung tupp 1. KalakuÃ iukas Pecsenyepulyka, gigantpulyka, nÃ ¶vendÃ ©k pulyka Dundjan (Ã ¼gÃ §ir fl-eta) (Jonge) kalkoen (MÃ ody) indyk Peru Curcan (tÃ ¢nÃ r) MladÃ ¡ morka (Mlada) pura (Nuori) kalkkuna (Ung) kalkon 2. Kalakutas Pulyka Dundjan Kalkoen Indyk Peru adulto Curcan Morka Pura Kalkkuna Kalkon 1. AnÃ iukai, muskusinÃ s anties anÃ iukai, mulardinÃ s anties anÃ iukai Pecsenyekacsa, Pecsenye pÃ ©zsmakacsa, Pecsenye mulard-kacsa Papra (Ã ¼gÃ §ira fl-eta), papra Ã ¼gÃ §ira (fellus ta papra) muskovy (Ã ¼gÃ §ira fl-eta), papra mulard (Jonge) eend, (Jonge) Barbarijse eend (Jonge) Mulard -eend (MÃ oda) kaczka tuczona, (MÃ oda) kaczka piÃ ¼mova, (MÃ oda) kaczka mulard Pato, Pato Barbary, Pato Mulard RaÃ Ã  (tÃ ¢nÃ rÃ ), raÃ Ã  (tÃ ¢nÃ rÃ ) din specia Cairina moschata, raÃ Ã  (tÃ ¢nÃ rÃ ) Mulard (MladÃ ¡ kaÃ ica), kÃ ¡Ã a, (MladÃ ¡) piÃ ¾movÃ ¡ kaÃ ica, (MladÃ ½) mulard (Mlada) raca, raÃ ka, (mlada) muÃ ¡katna raca, (mlada) mulard raca (Nuori) ankka, (Nuori) myskiankka (Ung) anka, ankunge (ung) mulardand (ung) myskand 2. Antis, muskusinÃ  antis, mulardinÃ  antis Kacsa, PÃ ©zsma kacsa, Mulard kacsa Papra, papra muscovy, papra mulard Eend Barbarijse eend Mulard -eend Kaczka, Kaczka piÃ ¼mowa, Kaczka mulard Pato adulto, pato adulto Barbary, pato adulto Mulard RaÃ Ã , raÃ Ã  din specia Cairina moschata, raÃ Ã  Mulard KaÃ ica, PyÃ ¾movÃ ¡ kaÃ ica, Mulard Raca, muÃ ¡katna raca, mulard raca Ankka, myskiankka Anka, mulardand, myskand 1. Ã ½Ã siukas Fiatal liba, pecsenye liba WiÃ ¼Ã ¼a (Ã ¼gÃ §ira fl-eta), fellusa ta wiÃ ¼Ã ¼a (Jonge) gans MÃ oda gÃÃ  Ganso GÃ ¢scÃ  (tÃ ¢nÃ rÃ ) (MladÃ ¡) hus, hÃ ºsa (Mlada) gos, goska (Nuori) hanhi (Ung) gÃ ¥s, gÃ ¥sunge 2. Ã ½Ã sis Liba WiÃ ¼Ã ¼a Gans GÃÃ  Ganso adulto GÃ ¢scÃ  Hus Gos Hanhi GÃ ¥s 1. PerliniÃ ³ viÃ ¡tÃ ³ viÃ ¡Ã iukai PecsenyegyÃ ¶ngyÃ ¶s Farghuna (Ã ¼gÃ §ira fl-eta) (Jonge) parelhoen (MÃ oda) perliczka Pintada BibilicÃ  adultÃ  (MladÃ ¡) perliÃ ka (Mlada) pegatka (Nuori) helmikana (Ung) pÃ ¤rlhÃ ¶na 2. PerlinÃ s viÃ ¡tos GyÃ ¶ngytyÃ ºk FargÃ §una Parelhoen Perlica Pintada adulta BibilicÃ  PerliÃ ka Pegatka Helmikana PÃ ¤rlhÃ ¶na Article 1(2)  Names of poultry cuts bg es cs da de et el en fr it lv (a) Ã Ã ¾Ã »Ã ¾Ã ²Ã ¸Ã ½Ã ºÃ ° Medio PÃ ¯lka Halvt HÃ ¤lfte oder Halbes Pool Ã Ã ¹Ã Ã ¬ Half Demi ou moitiÃ © MetÃ Puse (b) Ã §Ã µÃ Ã ²Ã ÃÃ Ã ¸Ã ½Ã ºÃ ° Charto Ã tvrtka Kvart (Vorder-, Hinter-)Viertel Veerand Ã ¤Ã µÃ Ã ±Ã Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ¿ Quarter Quart Quarto CeturdaÃ ¼a (c) Ã Ã µÃÃ °Ã ·Ã ´Ã µÃ »Ã µÃ ½Ã ¸ Ã Ã µÃ Ã ²Ã ÃÃ Ã ¸Ã ½Ã ºÃ ¸ Ã  Ã ±Ã Ã Ã Ã µÃ Ã °Ã Ã ° Cuartos traseros unidos NeoddÃ lenÃ ¡ zadnÃ ­ Ã tvrtka SammenhÃ ¦ngende lÃ ¥rstykker Hinterviertel am StÃ ¼ck LahtilÃ µikamata koivad Ã Ã ´Ã ¹Ã ±Ã Ã Ã Ã ¹Ã Ã Ã ± Ã Ã µÃ Ã ±Ã Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ± ÃÃ ¿Ã ´Ã ¹Ã Ã ½ Unseparated leg quarters Quarts postÃ ©rieurs non sÃ ©parÃ ©s Cosciotto NesadalÃ «tas kÃ ju ceturdaÃ ¼as (d) Ã Ã ÃÃ ´Ã ¸, Ã ±Ã Ã »Ã ¾ Ã ¼Ã µÃ Ã ¾ Ã ¸Ã »Ã ¸ Ã Ã ¸Ã »Ã µ Ã  Ã ºÃ ¾Ã Ã  Pechuga Prsa Bryst Brust, halbe Brust, halbierte Brust Rind Ã £Ã Ã ®Ã ¸Ã ¿Ã  Breast Poitrine, blanc ou filet sur os Petto con osso KrÃ «tiÃ a (e) Ã Ã Ã Ã Ã µ Muslo y contramuslo Stehno Helt lÃ ¥r Schenkel, Keule Koib Ã Ã Ã ´Ã ¹ Leg Cuisse Coscia KÃ ja (f) Ã Ã Ã Ã Ã µ Ã  Ã Ã °Ã Ã  Ã ¾Ã  Ã ³Ã ÃÃ ±Ã °, Ã ¿ÃÃ ¸Ã ºÃÃ µÃ ¿Ã µÃ ½ Ã ºÃ Ã ¼ Ã ½Ã µÃ ³Ã ¾ Charto trasero de pollo Stehno kuÃ ete s Ã Ã ¡stÃ ­ zad KyllingelÃ ¥r med en del af ryggen HÃ ¤hnchenschenkel mit RÃ ¼ckenstÃ ¼ck, HÃ ¼hnerkeule mit RÃ ¼ckenstÃ ¼ck Koib koos seljaosaga Ã Ã Ã ´Ã ¹ Ã ±ÃÃ  Ã ºÃ ¿Ã Ã ÃÃ ¿Ã Ã »Ã ¿ Ã ¼Ã µ Ã ­Ã ½Ã ± Ã ºÃ ¿Ã ¼Ã ¼Ã ¬Ã Ã ¹ Ã Ã ·Ã  Ã Ã ¬Ã Ã ·Ã  Chicken leg with a portion of the back Cuisse de poulet avec une portion du dos Coscetta CÃ Ã ¼a kÃ ja ar muguras daÃ ¼u (g) Ã Ã µÃ ´ÃÃ ¾ Contramuslo HornÃ ­ stehno OverlÃ ¥r Oberschenkel, Oberkeule Reis Ã Ã ·Ã Ã Ã  (Ã ¼ÃÃ ¿Ã Ã Ã ¹) Thigh Haut de cuisse Sovraccoscia Ã Ã ·iÃ kis (h) Ã Ã ¾Ã ´Ã ±Ã µÃ ´ÃÃ ¸Ã Ã ° Muslo DolnÃ ­ stehno (paliÃ ka) UnderlÃ ¥r Unterschenkel, Unterkeule SÃ ¤Ã ¤retÃ ¼kk Ã Ã ½Ã ®Ã ¼Ã · Drumstick Pilon Fuso Stilbs (i) Ã ÃÃ ¸Ã »Ã ¾ Ala KÃ Ã ­dlo Vinge FlÃ ¼gel Tiib Ã ¦Ã Ã µÃ Ã ¿Ã Ã ³Ã ± Wing Aile Ala SpÃ rns (j) Ã Ã µÃÃ °Ã ·Ã ´Ã µÃ »Ã µÃ ½Ã ¸ Ã ºÃÃ ¸Ã »Ã ° Alas unidas NeoddÃ lenÃ ¡ kÃ Ã ­dla SammenhÃ ¦ngende vinger Beide FlÃ ¼gel, ungetrennt LahtilÃ µikamata tiivad Ã Ã ´Ã ¹Ã ±Ã Ã Ã Ã ¹Ã Ã Ã µÃ  Ã Ã Ã µÃ Ã ¿Ã Ã ³Ã µÃ  Unseparated wings Ailes non sÃ ©parÃ ©es Ali non separate NesadalÃ «ti spÃ rni (k) Ã ¤Ã ¸Ã »Ã µ Ã ¾Ã  Ã ³Ã ÃÃ ´Ã ¸Ã Ã µ, Ã ±Ã Ã »Ã ¾ Ã ¼Ã µÃ Ã ¾ Filete de pechuga PrsnÃ ­ Ã Ã ­zek Brystfilet Brustfilet, Filet aus der Brust, Filet Rinnafilee Ã ¦Ã ¹Ã »Ã ­Ã Ã ¿ Ã Ã Ã ®Ã ¸Ã ¿Ã Ã  Breast fillet Filet de poitrine, blanc, filet, noix Filetto, fesa (tacchino) KrÃ «tiÃ as fileja (l) Ã ¤Ã ¸Ã »Ã µ Ã ¾Ã  Ã ³Ã ÃÃ ´Ã ¸Ã Ã µ Ã  Ã Ã ´Ã µÃ Ã °  Filete de pechuga con clavÃ ­cula Filety z prsou (KlÃ ­Ã nÃ ­ kost s chrupavkou prsnÃ ­ kosti vÃ etnÃ  svaloviny v pÃ irozenÃ © souvislosti, klÃ ­Ã . kost a chrupavka max. 3 % z cel. hmotnosti) Brystfilet med Ã ¸nskeben Brustfilet mit SchlÃ ¼sselbein Rinnafilee koos harkluuga Ã ¦Ã ¹Ã »Ã ­Ã Ã ¿ Ã Ã Ã ®Ã ¸Ã ¿Ã Ã  Ã ¼Ã µ Ã ºÃ »Ã µÃ ¹Ã ´Ã ¿Ã ºÃ Ã ºÃ ±Ã »Ã ¿ Breast fillet with wishbone Filet de poitrine avec clavicule Petto (con forcella), fesa (con forcella) KrÃ «tiÃ as fileja ar krÃ «Ã ¡ukaulu (m) Ã Ã µÃ Ã »Ã Ã Ã Ã ¾ Ã Ã ¸Ã »Ã µ Magret, maigret Magret, maigret (filety z prsou kachen a hus s kÃ ¯Ã ¾Ã ­ a podkoÃ ¾nÃ ­m tukem pokrÃ ½vajÃ ­cÃ ­m prsnÃ ­ sval, bez hlubokÃ ©ho svalu prsnÃ ­ho) Magret, maigret Magret, Maigret Rinnaliha ( magret  vÃ µi maigret ) Maigret, magret Magret, maigret Magret, maigret Magret, maigret PÃ «les krÃ «tiÃ a (n) OÃ ±Ã µÃ ·Ã ºÃ ¾Ã Ã Ã µÃ ½ Ã ¿Ã Ã µÃ Ã ºÃ ¸ Ã ±Ã Ã  Carne de muslo y contramuslo de pavo deshuesada U vykostÃ nÃ ½ch krÃ ¯tÃ ­ch stehen Udbenet kÃ ¸d af hele kalkunlÃ ¥r Entbeintes Fleisch von Putenschenkeln Kalkuni konditustatud koivaliha Ã Ã Ã ­Ã ±Ã  ÃÃ ¿Ã ´Ã ¹Ã ¿Ã  Ã ³Ã ±Ã »Ã ¿ÃÃ ¿Ã Ã »Ã ±Ã  Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ¿ Deboned turkey leg meat Cuisse dÃ ©sossÃ ©e de dinde Carne di coscia di tacchino disossata Atkaulotai tÃ «tara kÃ ju gaÃ ¼ai lt hu mt nl pl pt ro sk sl fi sv (a) PusÃ  FÃ ©l baromfi Nofs Helft PoÃ Ã ³wka Metade JumÃ tÃ Ã i PolenÃ ¡ hydina Polovica Puolikas Halva (b) Ketvirtis Negyed baromfi Kwart Kwart Ã wiartka Quarto Sferturi Ã tvrÃ ¥ka hydiny Ã etrt NeljÃ ¤nnes Kvart (c) Neatskirti kojÃ ³ ketvirÃ iai Ã sszefÃ ¼ggÃ  (egÃ ©sz) combnegyedek Il-kwarti ta wara tas-saqajn, mhux separati Niet-gescheiden achterkwarten Ã wiartka tylna w caÃ oÃ ci Quartos da coxa nÃ £o separados Sferturi posterioare neseparate NeoddelenÃ © hydinovÃ © stehnÃ ¡ NeloÃ ene Ã etrti nog TakaneljÃ ¤nnes Bakdelspart (d) KrÃ «tinÃ lÃ  Mell Sidra Borst PierÃ , poÃ Ã ³wka piersi Peito Piept Prsia Prsi Rinta BrÃ ¶st (e) Koja Comb Koxxa Hele poot, hele dij Noga Perna inteira PulpÃ  HydinovÃ © stehno Bedro Koipireisi Klubba (f) ViÃ ¡Ã iuko koja su neatskirta nugaros dalimi Csirkecomb a hÃ ¡t egy rÃ ©szÃ ©vel Koxxa tat-tiÃ ¡ieÃ ¡a bporzjon tad-dahar Poot/dij met rugdeel (bout) Noga kurczÃca z czÃÃ ciÃ grzbietu Perna inteira de frango com uma porÃ §Ã £o do dorso PulpÃ  de pui cu o porÃ iune din spate ataÃatÃ  Kuracie stehno s panvou PiÃ ¡Ã anÃ ja bedra z delom hrbta Koipireisi, jossa selkÃ ¤osa Kycklingklubba med del av ryggben (g) Ã launelÃ  FelsÃ comb Il-biÃ Ã a ta fuq tal-koxxa Bovenpoot, bovendij Udo Coxa PulpÃ  superioarÃ  HornÃ © hydinovÃ © stehno Stegno Reisi LÃ ¥r (h) BlauzdelÃ  AlsÃ ³comb Il-biÃ Ã a tisfel tal-koxxa (drumstick) Onderpoot, onderdij (Drumstick) Podudzie Perna PulpÃ  inferioarÃ  DolnÃ © hydinovÃ © stehno KraÃ a Koipi Ben (i) Sparnas SzÃ ¡rny Ã ewnaÃ § Vleugel SkrzydÃ o Asa Aripi HydinovÃ © krÃ ­delko Peruti Siipi Vinge (j) Neatskirti sparnai Ã sszefÃ ¼ggÃ  (egÃ ©sz) szÃ ¡rnyak Ã wienaÃ § mhux separati Niet-gescheiden vleugels SkrzydÃ a w caÃ oÃ ci Asas nÃ £o separadas Aripi neseparate NeoddelenÃ © hydinovÃ © krÃ ­dla NeloÃ ene peruti Siivet kiinni toisissaan SammanhÃ ¤ngande vingar (k) KrÃ «tinÃ lÃ s filÃ  MellfilÃ © Flett tas-sidra Borstfilet Filet z piersi Carne de peito Piept dezosat HydinovÃ ½ rezeÃ  Prsni file Rintafilee BrÃ ¶stfilÃ © (l) KrÃ «tinÃ lÃ s filÃ  su raktikauliu ir krÃ «tinkauliu MellfilÃ © szegycsonttal Flett tas-sidra bil-wishbone Borstfilet met vorkbeen Filet z piersi z obojczykiem Carne de peito com fÃ ºrcula Piept dezosat cu osul iadeÃ HydinovÃ ½ rezeÃ  s kosÃ ¥ou Prsni file s prsno kostjo Rintafilee solisluineen BrÃ ¶stfilÃ © med nyckelben (m) KrÃ «tinÃ lÃ s filÃ  be kiliojo raumens (magret) BÃ rÃ ¶s libamell-filÃ ©, (maigret) Magret, maigret Magret Magret Magret, maigret TacÃ ¢m de pasÃ re, spinÃ ri de pasÃ re Magret Magret Magret, maigret Magret, maigret (n) Kalakuto kojÃ ³ mÃ sa be kaulÃ ³ Kicsontozott pulykacomb LaÃ §am tas-saqajn tad-dundjan dissussat Vlees van hele poten/hele dijen van kalkoenen, zonder been Pozbawione koÃ ci miÃso z nogi indyka Carne desossada da perna inteira de peru PulpÃ  dezosatÃ  de curcan VykostenÃ © morÃ acie stehno Puranje bedro brez kosti Kalkkunan luuton koipi-reisiliha Urbenat kalkonkÃ ¶tt av klubba ANNEX II Cut separating thigh/leg and back  delineation of hip joint Cut separating thigh and drumstick  delineation of knee joint ANNEX III Article 10  Chilling methods bg es cs da de et el en fr it lv 1. Ã Ã Ã ·Ã ´Ã Ã Ã ½Ã ¾ Ã ¾Ã Ã »Ã °Ã ¶Ã ´Ã °Ã ½Ã µ RefrigeraciÃ ³n por aire Vzduchem (ChlazenÃ ­ vzduchem) LuftkÃ ¸ling LuftkÃ ¼hlung Ã hkjahutus Ã ¨Ã Ã ¾Ã · Ã ¼Ã µ Ã ±Ã ­Ã Ã ± Air chilling Refroidissement Ã l'air Raffreddamento ad aria DzesÃ Ã ¡ana ar gaisu 2. Ã Ã Ã ·Ã ´Ã Ã Ã ½Ã ¾-Ã ´Ã Ã Ã ¾Ã ²Ã ¾ Ã ¾Ã Ã »Ã °Ã ¶Ã ´Ã °Ã ½Ã µ RefrigeraciÃ ³n por aspersiÃ ³n ventilada VychlazenÃ ½m proudem vzduchu s postÃ ikem LuftspraykÃ ¸ling Luft-SprÃ ¼hkÃ ¼hlung Ã hkpiserdusjahutus Ã ¨Ã Ã ¾Ã · Ã ¼Ã µ Ã Ã µÃ ºÃ ±Ã Ã ¼Ã  Air spray chilling Refroidissement par aspersion ventilÃ ©e Raffreddamento per aspersione e ventilazione DzesÃ Ã ¡ana ar izsmidzinÃ tu gaisu 3. Ã Ã Ã »Ã °Ã ¶Ã ´Ã °Ã ½Ã µ Ã ÃÃ µÃ · Ã ¿Ã ¾Ã Ã °Ã ¿Ã Ã ½Ã µ RefrigeraciÃ ³n por immersiÃ ³n Ve vodnÃ ­ lÃ ¡zni ponoÃ enÃ ­m NeddypningskÃ ¸ling Gegenstrom-TauchkÃ ¼hlung Sukeljahutus Ã ¨Ã Ã ¾Ã · Ã ¼Ã µ Ã ²Ã Ã ¸Ã ¹Ã Ã · Immersion chilling Refroidissement par immersion Raffreddamento per immersione DzesÃ Ã ¡ana iegremdÃ jot lt hu mt nl pl pt ro sk sl fi sv 1. AtÃ ¡aldymas ore LevegÃ s hÃ ±tÃ ©s Tkessih bl-arja Luchtkoeling Owiewowa RefrigeraÃ §Ã £o por ventilaÃ §Ã £o Refrigerare Ã ®n aer ChladenÃ © vzduchom ZraÃ no hlajenje IlmajÃ ¤Ã ¤hdytys Luftkylning 2. AtÃ ¡aldymas puÃ iant orÃ PermetezÃ ©ses hÃ ±tÃ ©s Tkessih b'air spray Lucht-sproeikoeling Owiewowo-natryskowa RefrigeraÃ §Ã £o por aspersÃ £o e ventilaÃ §Ã £o Refrigerare prin duÃare cu aer ChladenÃ © sprejovanÃ ­m Hlajenje s prÃ ¡enjem IlmasprayjÃ ¤Ã ¤hdytys Evaporativ kylning 3. AtÃ ¡aldymas panardinant BemerÃ ­tÃ ©ses hÃ ±tÃ ©s TkessiÃ § bimmersjoni Dompelkoeling Zanurzeniowa RefrigeraÃ §Ã £o por imersÃ £o Refrigerare prin imersiune ChladenÃ © vo vode Hlajenje s potapljanjem VesijÃ ¤Ã ¤hdytys Vattenkylning ANNEX IV Article 11(1)  Types of farming bg es cs da de et el en fr it lv a) Ã ¥ÃÃ °Ã ½Ã µÃ ½Ã ° Ã  ¦ % ¦ Ã ³Ã Ã Ã ºÃ °, Ã ÃÃ °Ã ½Ã µÃ ½Ã ° Ã  Ã ¾Ã ²Ã µÃ  Alimentado con ¦ % de ¦ Oca engordada con avena Krmena (Ã Ã ­m) ¦ % (Ã eho) ¦ Husa krmenÃ ¡ ovsem Fodret med ¦ % ¦ Havrefodret gÃ ¥s Mast mit ¦ % ¦ Hafermastgans SÃ ¶Ã ¶detud ¦, mis sisaldab ¦ % ¦ Kaeraga toidetud hani Ã Ã Ã µÃ ¹ Ã Ã Ã ±Ã Ã µÃ ¯ Ã ¼Ã µ ¦ % ¦ Ã §Ã ®Ã ½Ã ± ÃÃ ¿Ã ÃÃ ±Ã Ã ±Ã ¯Ã ½Ã µÃ Ã ±Ã ¹ Ã ¼Ã µ Ã ²Ã Ã Ã ¼Ã · Fed with ¦ % of ¦ Oats fed goose AlimentÃ © avec ¦ % de ¦ Oie nourrie Ã lavoine Alimentato con il ¦ % di ¦ Oca ingrassata con avena BarÃ «ba ar ¦ % ¦ ar auzÃ m barotas zosis b) Ã Ã ºÃ Ã Ã µÃ ½Ã ·Ã ¸Ã ²Ã ½Ã ¾ Ã ·Ã °Ã ºÃÃ ¸Ã Ã ¾ (Ã ¾Ã Ã ³Ã »Ã µÃ ´Ã °Ã ½ Ã ½Ã ° Ã ·Ã °Ã ºÃÃ ¸Ã Ã ¾) Sistema extensivo en gallinero ExtenzivnÃ ­ v hale Ekstensivt staldopdrÃ ¦t (skrabe ¦) Extensive Bodenhaltung Ekstensiivne seespidamine (lindlas pidamine) Ã Ã ºÃ Ã ±Ã Ã ¹Ã ºÃ ®Ã  Ã µÃ ºÃ Ã Ã ¿Ã Ã ®Ã  Extensive indoor (barnreared) Ã levÃ © Ã lintÃ ©rieur: systÃ ¨me extensif Estensivo al coperto TurÃ Ã ¡ana galvenokÃ rt telpÃ s ( AudzÃ ti kÃ «tÃ « ) c) Ã ¡Ã ²Ã ¾Ã ±Ã ¾Ã ´Ã µÃ ½ Ã ½Ã °Ã Ã ¸Ã ½ Ã ½Ã ° Ã ¾Ã Ã ³Ã »Ã µÃ ¶Ã ´Ã °Ã ½Ã µ Gallinero con salida libre VolnÃ ½ vÃ ½bÃ h FritgÃ ¥ende Freilandhaltung Vabapidamine Ã Ã »Ã µÃ Ã ¸Ã µÃ Ã ·Ã  Ã ²Ã ¿Ã Ã ºÃ ®Ã  Free range Sortant Ã lextÃ ©rieur Allaperto BrÃ «vÃ  turÃ Ã ¡ana d) Ã ¢ÃÃ °Ã ´Ã ¸Ã Ã ¸Ã ¾Ã ½Ã µÃ ½ Ã Ã ²Ã ¾Ã ±Ã ¾Ã ´Ã µÃ ½ Ã ½Ã °Ã Ã ¸Ã ½ Ã ½Ã ° Ã ¾Ã Ã ³Ã »Ã µÃ ¶Ã ´Ã °Ã ½Ã µ Granja al aire libre TradiÃ nÃ ­ volnÃ ½ vÃ ½bÃ h Frilands ¦ BÃ ¤uerliche Freilandhaltung Traditsiooniline vabapidamine Ã Ã Ã ·Ã ½Ã ¿Ã Ã Ã ¿Ã Ã µÃ ¯Ã ¿ ÃÃ ±Ã Ã ±Ã ´Ã ¿Ã Ã ¹Ã ±Ã ºÃ ¬ Ã µÃ »Ã µÃ Ã ¸Ã µÃ Ã ·Ã  Ã ²Ã ¿Ã Ã ºÃ ®Ã  Traditional free range Fermier-Ã ©levÃ © en plein air Rurale allaperto TradicionÃ lÃ  brÃ «vÃ  turÃ Ã ¡ana e) Ã ¡Ã ²Ã ¾Ã ±Ã ¾Ã ´Ã µÃ ½ Ã ½Ã °Ã Ã ¸Ã ½ Ã ½Ã ° Ã ¾Ã Ã ³Ã »Ã µÃ ¶Ã ´Ã °Ã ½Ã µ  Ã ¿Ã Ã »Ã ½Ã ° Ã Ã ²Ã ¾Ã ±Ã ¾Ã ´Ã ° Granja de crÃ ­a en libertad VolnÃ ½ vÃ ½bÃ h  Ã ºplnÃ ¡ volnost Frilands ¦ opdrÃ ¦ttet i fuld frihed BÃ ¤uerliche Freilandhaltung Unbegrenzter Auslauf TÃ ¤ieliku liikumisvabadusega traditsiooniline vabapidamine Ã Ã Ã ·Ã ½Ã ¿Ã Ã Ã ¿Ã Ã µÃ ¯Ã ¿ Ã ±ÃÃ µÃ Ã ¹Ã Ã Ã ¹Ã Ã Ã ·Ã  Ã Ã Ã ¿Ã Ã ®Ã  Free-range  total freedom Fermier-Ã ©levÃ © en libertÃ © Rurale in libertÃ PilnÃ «gÃ  brÃ «vÃ «ba lt hu mt nl pl pt ro sk sl fi sv a) Lesinta ¦ % ¦ AviÃ ¾omis penÃ tos Ã ¾Ã sys ¦%-ban ¦-val etetett Zabbal etetett liba MitmugÃ §a b ¦ % ta ¦ WiÃ ¼Ã ¼a mitmugÃ §a bil-Ã §afur Gevoed met ¦ % ¦ Met haver vetgemeste gans Ã »ywione z udziaÃ em ¦ % ¦ tucz owsiany (gÃsi) Alimentado com ¦ % de ¦ Ganso engordado com aveia Furajate cu un % de ¦ GÃ ¢Ãte furajate cu ovÃ z KÃ menÃ © ¦ % ¦ Husi kÃ menÃ © ovsom Krmljeno z ¦ % ¦ gos krmljena z ovsom Ruokittu rehulla, joka sisÃ ¤ltÃ ¤Ã ¤ ¦ ¦% Kauralla ruokittu hanhi Utfodrad med ¦ % ¦ Havreutfodrad gÃ ¥s b) Patalpose laisvai auginti paukÃ ¡Ã iai (Auginti tvartuose) IstÃ ¡llÃ ³ban kÃ ¼lterjesen tartott Mrobbija Ã ¡ewwa: sistema estensiva Scharrel ¦ binnengehouden Ekstensywny chÃ ³w Ã ciÃ ³Ã kowy ProduÃ §Ã £o extensiva em interior CreÃtere Ã ®n interior sistem extensiv ChovanÃ © na hlbokej podstielke (chov v hale) Ekstenzivna zaprta reja LaajaperÃ ¤inen sisÃ ¤kasvatus Extensivt uppfÃ ¶dd inomhus c) Laisvai laikomi paukÃ ¡Ã iai SzabadtartÃ ¡s Barra (free range) Scharrel ¦ met uitloop ChÃ ³w wybiegowy ProduÃ §Ã £o em semiliberdade CreÃtere liberÃ  VÃ ½behovÃ ½ chov (chov v exteriÃ ©ri) Prosta reja Vapaa laidun  perinteinen kasvatustapa TillgÃ ¥ng till utomhusvistelse d) TradiciÃ ¡kai laisvai laikomi paukÃ ¡Ã iai HagyomÃ ¡nyos szabadtartÃ ¡s Barra (free range) tradizzjonali Boerenscharrel ¦ met uitloop Hoeve ¦ met uitloop Tradycyjny chÃ ³w wybiegowy ProduÃ §Ã £o ao ar livre CreÃtere liberÃ  tradiÃ ionalÃ  ChovanÃ © navol'no Tradicionalna prosta reja Ulkoiluvapaus Traditionell utomhusvistelse e) VisiÃ ¡koje laisvÃ je laikomi paukÃ ¡Ã iai Teljes szabadtartÃ ¡s Barra (free range)  liberta totali Boerenscharrel ¦ met vrije uitloop Hoeve ¦ met vrije uitloop ChÃ ³w wybiegowy bez ograniczeÃ  ProduÃ §Ã £o em liberdade CreÃtere liberÃ   libertate totalÃ   Ã plne vol'nÃ ½ chov Prosta reja  neomejen izpust Vapaa laidun  tÃ ¤ydellinen liikkumavapaus UppfÃ ¶dd i full frihet ANNEX V The conditions referred to in Article 11 are as follows: (a) Fed with ¦% of ¦ Reference to the following particular feed ingredients may only be made where:  in the case of cereals, they account for at least 65 % by weight of the feed formula given during the greater part of the fattening period, which may not include more than 15 % of cereal by-products; however, where reference is made to one specific cereal, it shall account for at least 35 % of the feed formula used, and for at least 50 % in the case of maize,  in the case of pulses or green vegetables they account for at least 5 % by weight of the feed formula given during most of the fattening period,  in the case of dairy products, they account for at least 5 % by weight of the feed formula given during the finishing stage. The term Oats-fed goose may however be used where the geese are fed during the finishing stage of three weeks not less than 500 g of oats per day. (b) Extensive indoor (barn-reared) This term may only be used where: (i) the stocking rate per m2 floor space does not exceed, in the case of:  chickens, young cocks, capons: 15 birds but not more than 25 kg liveweight,  ducks, guinea fowl, turkeys: 25 kg liveweight,  geese: 15 kg liveweight, (ii) the birds are slaughtered, in the case of:  chickens at 56 days or later,  turkeys at 70 days or later,  geese at 112 days or later,  Peking ducks: 49 days or later,  Muscovy ducks: 70 days or later for females, 84 days or later for males,  female Mulard ducks: 65 days or later,  guinea fowl: 82 days or later,  young geese (goslings): 60 days or later,  young cocks: 90 days or later,  capons: 140 days or later. (c) Free range This term may only be used where: (i) the stocking rate in the house and the age of slaughter are in accordance with the limits fixed under (b), except for chickens, for which the stocking rate may be increased to 13, but not more than 27,5 kg liveweight per m2 and for capons, for which the stocking rate shall not exceed 7,5 m2, and not more than 27,5 kg liveweight per m2, (ii) the birds have had during at least half their lifetime continuous daytime access to open-air runs comprising an area mainly covered by vegetation of not less than:  1 m2 per chicken or guinea fowl,  2 m2 per duck or per capon,  4 m2 per turkey or goose. In the case of guinea fowls, open-air runs may be replaced by a perchery having a floor surface of at least that of the house and a height of at least 2 m. Perches of at least 10 cm length are available per bird in total (house and perchery), (iii) the feed formula used in the fattening stage contains at least 70 % of cereals, (iv) the poultryhouse is provided with popholes of a combined length at least equal to 4 m per 100 m2 surface of the house. (d) Traditional free range This term may only be used where: (i) the indoor stocking rate per m2 does not exceed in the case of:  chickens: 12 but not more than 25 kg liveweight; however, in the case of mobile houses not exceeding 150 m2 floor space and which remain open at night, the stocking rate may be increased to 20, but not more than 40 kg liveweight per m2,  capons: 6,25 (up to 91 days of age: 12) but not more than 35 kg liveweight,  Muscovy and Peking ducks: 8 males but not more than 35 kg liveweight, 10 females but not more than 25 kg liveweight,  Mulard ducks: 8 but not more than 35 kg liveweight,  guinea fowl: 13 but not more than 25 kg liveweight,  turkeys: 6,25 (up to seven weeks of age: 10) but not more than 35 kg liveweight,  geese: 5 (up to six weeks of age: 10), 3 during last three weeks of fattening if kept in claustration, but not more than 30 kg liveweight, (ii) the total usable area of poultryhouses at any single production site does not exceed 1 600 m2, (iii) each poultryhouse does not contain more than:  4 800 chickens,  5 200 guinea fowl,  4 000 female Muscovy or Peking ducks or 3 200 male Muscovy or Peking ducks or 3 200 Mulard ducks,  2 500 capons, geese and turkeys, (iv) the poultryhouse is provided with popholes of a combined length at least equal to 4 m per 100 m2 surface of the house, (v) there is continuous daytime access to open-air runs at least as from the age of:  six weeks in the case of chickens, and capons,  eight weeks in the case of ducks, geese, guinea fowl and turkeys, (vi) open-air runs comprise an area mainly covered by vegetation amounting to at least:  2 m2 per chicken or Muscovy or Peking duck or guinea fowl,  3 m2 per Mulard duck,  4 m2 per capon, as from 92 days (2 m2 up to 91st day),  6 m2 per turkey,  10 m2 per goose. In the case of guinea fowls, open-air runs may be replaced by a perchery having a floor surface of at least double that of the house and a height of at least 2 m. Perches of at least 10 cm length are available per bird in total (house and perchery), (vii) the birds fattened are of a strain recognised as being slow growing, (viii) the feed formula used in the fattening stage contains at least 70 % of cereals, (ix) the minimum age at slaughter is:  81 days for chickens,  150 days for capons,  49 days for Peking ducks,  70 days for female Muscovy ducks,  84 days for male Muscovy ducks,  92 days for Mulard ducks,  94 days for guinea fowl,  140 days for turkeys and geese marketed whole for roasting,  98 days for female turkeys intended for cutting up,  126 days for male turkeys intended for cutting up,  95 days for geese intended for the production of foie gras and magret,  60 days for young geese (goslings), (x) finition in claustration does not exceed:  for chickens after 90 days of age: 15 days,  for capons: four weeks,  for geese and Mulard ducks intended for the production of foie gras and magret, after 70 days of age: 4 weeks. (e) Free range  total freedom The use of this term shall require conformity with the criteria set out under (d), except that the birds shall have continuous daytime access to open-air runs of unlimited area. In the event of restrictions, including veterinary restrictions adopted under Community law to protect public and animal health, having the effect of restricting the access of poultry to open-air runs, poultry reared in accordance with the production methods described in points (c), (d) and (e) of the first subparagraph, with the exception of guinea fowls reared in percheries, may continue to be marketed with a special reference to the method of rearing for the duration of the restriction but under no circumstances for more than 12 weeks. ANNEX VI DETERMINATION OF THAW LOSS (Drip test) 1. Object and scope This method shall be used to determine the amount of water lost from frozen or quick-frozen chickens during thawing. If this drip loss, expressed as a percentage by weight of the carcase (including all the edible offal contained in the pack) exceeds the limit value laid down in point 7, it is considered that excess water has been absorbed during processing. 2. Definition Drip loss determined by this method shall be expressed as a percentage of the total weight of the frozen or quick-frozen carcase, including edible offal. 3. Principle The frozen or quick-frozen carcase, including edible offal present, is allowed to thaw under controlled conditions which allow the weight of water lost to be calculated. 4. Apparatus 4.1. Scales capable of weighing up to 5 kg and accurate to at least 1 g. 4.2. Plastic bags large enough to hold the carcase and having a secure means of fixing the bag. 4.3. Thermostatically controlled water-bath with equipment capable of holding the carcases as described in points 5.5 and 5.6. The water-bath shall contain a volume of water not less than eight times that of the poultry to be checked and shall be capable of maintaining the water at a temperature of 42 ± 2 °C. 4.4. Filter paper or other absorbent paper towels. 5. Method 5.1. Twenty carcases are removed at random from the quantity of poultry to be checked. Until each can be tested as described in points 5.2 to 5.11, they are kept at a temperature no higher than  18 °C. 5.2. The outside of the pack is wiped to remove superficial ice and water. The pack and its content are weighed to the nearest gram: this weight is M0. 5.3. The carcase, together with any edible offal sold with it, is removed from the outer wrap, which is dried and weighed to the nearest gram: this weight is M1. 5.4. The weight of frozen carcase plus offal is calculated by subtracting M1 from M0. 5.5. The carcase, including the edible offal, is placed in a strong, waterproof plastic bag with the abdominal cavity facing towards the bottom, closed end of the bag. The bag must be of sufficient length so as to ensure that it can be fixed securely when in the water-bath but not so wide as to allow the carcase to move from the vertical position. 5.6. The part of the bag containing the carcase end edible offal is completely immersed in a water-bath and remains open, enabling as much air as possible to escape. It is held vertically, if necessary by guide bars or by extra weights put in the bag, so that water from the bath cannot enter it. The individual bags must not touch each other. 5.7. The bag is left in the water-bath, maintained at 42 ± 2 °C throughout, with continuous movement of the bag or continuous agitation of the water, until the thermal centre of the carcase (the deepest part of the breast muscle close to the breast bone, in chickens without giblets, or the middle of the giblets in chickens with giblets) reaches at least 4 °C, measured in two randomly chosen carcases. The carcases should not remain in the water bath for longer than is necessary to reach 4 °C. The required period of immersion, for carcases stored at  18 °C is of the order of: Weight class (g) Weight of carcase + offal (g) Indicative immersion time in minutes Chickens without offal Chickens with offal < 800 < 825 77 92 850 825  874 82 97 900 875  924 85 100 950 925  974 88 103 1 000 975  1 024 92 107 1 050 1 025  1 074 95 110 1 100 1 075  1 149 98 113 1 200 1 150  1 249 105 120 1 300 1 250  1 349 111 126 1 400 1 350  1 449 118 133 For carcases over 1 400 g, an increase of seven minutes for each additional 100 g is required. If the suggested period of immersion is passed without reaching + 4 °C, in the two carcases which are checked, the thawing process is continued until they do reach + 4 °C in the thermal centre. 5.8. The bag and its content are removed from the water-bath; the bottom of the bag is pierced to allow any water produced on thawing to drain. The bag and its content are allowed to drip for one hour at an ambient temperature of between + 18 °C and + 25 °C. 5.9. The thawed carcase is removed from the bag and the pack containing offal (if present) is removed from the abdominal cavity. The carcase is dried inside and out with filter paper or paper towels. The bag containing the offal is pierced and, once any water has drained away, the bag and thawed offal are dried as carefully as possible. 5.10. The total weight of thawed carcase, offal and pack is determined to the nearest gram and expressed as M2. 5.11. The weight of the pack which contained the offal is determined to the nearest gram and expressed as M3. 6. Calculation of result The amount of water lost through thawing as a percentage by weight of the frozen or quick-frozen carcase (including offal) is given by: ((M0  M1  M2)/(M0  M1  M3)) Ã  100 7. Evaluation of result If the average water loss on thawing for the 20 carcases in the sample exceeds the percentages given below, it is considered that the amount of water absorbed during processing exceeds the limit figure. The percentages are, in the case of:  air chilling: 1,5 %,  air spray chilling: 3,3 %,  immersion chilling: 5,1 %. ANNEX VII DETERMINATION OF THE TOTAL WATER CONTENT OF CHICKENS (Chemical test) 1. Object and scope This method is used to determine the total water content of frozen and quick-frozen chickens. The method involves determination of the water and protein contents of samples from homogenised poultry carcases. The total water content as determined is compared with the limit value given by the formulae indicated in point 6.4, to determine whether or not excess water has been taken up during processing. If the analyst suspects the presence of any substance which may interfere with the assessment, it is for him or her to take the necessary appropriate precautions. 2. Definitions Carcase: the poultry carcase with bones, cartilage and any additional offal. Offal: liver, heart, gizzard and neck. 3. Principle Water and protein contents are determined in accordance with recognised ISO (International Organisation for Standardisation) methods or other methods of analysis approved by the Council. The maximum total water content of the carcase is determined from the protein content of the carcase, which can be related to the physiological water content. 4. Apparatus and reagents 4.1. Scales for weighing the carcase and wrappings, accurate to at least 1 g. 4.2. Meat-axe or saw for cutting carcases into pieces of appropriate size for the mincer. 4.3. Heavy-duty mincing machine and blender capable of homogenising complete frozen or quick-frozen poultry pieces. NB: No special mincer is recommended. It should have sufficient power to mince frozen or quick-frozen meat and bones to produce a homogeneous mixture corresponding to that obtained from a mincer fitted with a 4-mm hole disc. 4.4. Apparatus as specified in ISO 1442, for the determination of water content. 4.5. Apparatus as specified in ISO 937, for the determination of protein content. 5. Method 5.1. Seven carcases are taken at random from the quantity of poultry to be checked and in each case kept frozen until analysis in accordance with points 5.2 to 5.6 begins. The analysis may concern either each of the seven carcases separately or a composite sample of the seven carcases. 5.2. The preparation is commenced within the hour following the removal of the carcases from the freezer. 5.3. (a) The outside of the pack is wiped to remove superficial ice and water. Each carcase is weighed and removed from any wrapping material. After cutting up of the carcase into smaller pieces, any wrapping material around the edible offal is removed. The total weight of the carcase, including the edible offal and ice adhering to the carcase, is determined to the nearest gram after deduction of the weight of any wrapping material removed, to give P1. (b) In the case of a composite sample analysis, the total weight of the seven carcases, prepared in accordance with point 5.3(a), is determined to give P7. 5.4. (a) The whole carcase of which the weight is P1 is minced in a mincer as specified under point 4.3 (and, if necessary, mixed with the use of a blender as well) to obtain a homogeneous material from which a sample representative of each carcase may then be taken. (b) In the case of a composite sample analysis, all seven carcases of which the weight is P7 is minced in a mincer as specified under point 4.3 (and, if necessary, mixed with the use of a blender as well) to obtain a homogeneous material from which two samples representative of the seven carcases may then be taken. The two samples are analysed as described in points 5.5 and 5.6. 5.5. A sample of the homogenised material is taken and used immediately to determine the water content in accordance with ISO 1442 to give the water content a %. 5.6. A sample of the homogenised material is also taken and used immediately to determine the nitrogen content in accordance with ISO 937. This nitrogen content is converted to crude protein content b % by multiplying it by the factor 6,25. 6. Calculation of results 6.1. (a) The weight of water (W) in each carcase is given by aP1/100 and the weight of protein (RP) by bP1/100, both of which are expressed in grams. The sums of the weights of water (W7) and the weights of protein (RP7) in the seven carcases analysed are determined. (b) In the case of a composite sample analysis, the average content of water and protein from the two samples analysed is determined to give a % and b %, respectively. The weight of the water (W7) in the seven carcases is given by aP7/100, and the weight of protein (RP7) by bP7/100, both of which are expressed in grams. 6.2. The average weight of water (WA) and protein (RPA) is calculated by dividing W7 and RP7, respectively, by seven. 6.3. The theoretical physiological water content in grams as determined by this method may be calculated by the following formula:  chickens: 3,53 Ã  RPA + 23. 6.4. (a) Air chilling Assuming that the minimum technically unavoidable water content absorbed during preparation amounts to 2 % (1), the highest permissible limit for the total water content (WG) in grams as determined by this method is given by the following formula (including confidence interval):  chickens: WG = 3,65 Ã  RPA + 42. (b) Air-spray chilling Assuming that the minimum technically unavoidable water content absorbed during preparation amounts to 4,5 % (2), the highest permissible limit for the total water content (WG) in grams as determined by this method is given by the following formula (including confidence interval):  chickens: WG = 3,79 Ã  RPA + 42. (c) Immersion chilling Assuming a technically unavoidable water absorption during preparation of 7 % (3), the highest permissible limit for the total water content (WG) in grams as determined by this method is given by the following formula (including confidence interval):  chickens: WG = 3,93 Ã  RPA + 42. 6.5. If the average water content (WA) of the seven carcases as calculated under point 6.2 does not exceed the value given in point 6.4 (WG), the quantity of poultry subjected to the check shall be considered up to standard. (1) Calculated on the basis of the carcase, exclusive of absorbed extraneous water. (2) Calculated on the basis of the carcase, exclusive of absorbed extraneous water. (3) Calculated on the basis of the carcase, exclusive of absorbed extraneous water. ANNEX VIII DETERMINATION OF THE TOTAL WATER CONTENT OF POULTRY CUTS (Chemical test) 1. Object and scope This method is used to determine the total water content of certain poultry cuts. The method shall involve determination of the water and protein contents of samples from the homogenised poultry cuts. The total water content as determined is compared with the limit value given by the formulae indicated in point 6.4, to determine whether or not excess water has been taken up during processing. If the analyst suspects the presence of any substance which may interfere with the assessment, it is for him or her to take the necessary appropriate precautions. 2. Definitions and sampling procedures The definitions given in point (2) of Article 1 are applicable to the poultry cuts referred to in Article 20. The sample sizes should be at least as follows:  chicken breast: half of the breast,  chicken breast fillet: half of the boned breast without skin,  turkey breast, turkey breast fillet and boned leg meat: portions of about 100 g,  other cuts: as defined in point (2) of Article 1. In the case of frozen or quick-frozen bulk products (cuts not individually packed) the large packs from which samples are to be taken may be kept at 0 °C until individual cuts can be removed. 3. Principle Water and protein contents are determined in accordance with recognised ISO (International Organisation for Standardisation) methods or other methods of analysis approved by the Council. The highest permissible total water content of the poultry cuts is determined from the protein content of the cuts, which can be related to the physiological water content. 4. Apparatus and reagents 4.1. Scales for weighing the cuts and wrappings, accurate to at least 1 g. 4.2. Meat-axe or saw for cutting cuts into pieces of appropriate size for the mincer. 4.3. Heavy-duty mincing machine and blender capable of homogenising poultry cuts or parts thereof. NB: No special mincer is recommended. It should have sufficient power to mince frozen or quick-frozen meat and bones to produce a homogeneous mixture corresponding to that obtained from a mincer fitted with a 4-mm hole disc. 4.4. Apparatus as specified in ISO 1442, for the determination of water content. 4.5. Apparatus as specified in ISO 937, for the determination of protein content. 5. Method 5.1. Five cuts are taken at random from the quantity of poultry cuts to be checked and kept frozen or refrigerated as the case may be until analysis in accordance with points 5.2 to 5.6 begins. Samples from frozen or quick-frozen bulk products referred to under point 2 may be kept at 0 °C until analysis begins. The analysis may concern each of the five cuts separately or a composite sample of the five cuts. 5.2. The preparation is commenced within the hour following the removal of the cuts from the freezer or refrigerator. 5.3. (a) The outside of the pack is wiped to remove superficial ice and water. Each cut is weighed and removed from any wrapping material. After cutting up the cuts into smaller pieces, the weight of the poultry cut is determined to the nearest gram after deduction of the weight of any wrapping material removed, to give P1. (b) In the case of a composite sample analysis, the total weight of the five cuts, prepared in accordance with point 5.3(a), is determined to give P5. 5.4. (a) The whole cut of which the weight is P1, is minced in a mincer as specified under point 4.3 (and, if necessary, mixed with the use of a blender as well) to obtain a homogeneous material from which a sample representative of each cut may then be taken. (b) In the case of a composite sample analysis, all five cuts of which the weight is P5 are minced in a mincer as specified under point 4.3 (and, if necessary, mixed with the use of a blender as well) to obtain a homogeneous material from which two samples representative of the five cuts may then be taken. The two samples are analysed as described in points 5.5 and 5.6. 5.5. A sample of the homogenised material is taken and used immediately to determine the water content in accordance with ISO 1442 to give the water content a %. 5.6. A sample of the homogenised material is also taken and used immediately to determine the nitrogen content in accordance with ISO 937. This nitrogen content is converted to crude protein content b % by multiplying it by the factor 6,25. 6. Calculation of results 6.1. (a) The weight of water (W) in each cut is given by aP1/100 and the weight of protein (RP) by bP1/100, both of which are expressed in grams. The sums of the weights of water (W5) and the weights of protein (RP5) in the five cuts analysed are determined. (b) In the case of a composite sample analysis, the average content of water and protein from the two samples analysed is determined to give a % and b %, respectively. The weight of the water (W5) in the five cuts is given by aP5/100, and the weight of protein (RP5) by bP5/100, both of which are expressed in grams. 6.2. The average weight of water (WA) and protein (RPA) is calculated by dividing W5 and RP5 respectively, by five. 6.3. The mean physiological W/RP ratio as determined by this method is as follows:  chicken breast fillet: 3,19 ± 0,12,  chicken legs and leg quarters: 3,78 ± 0,19,  turkey breast fillet: 3,05 ± 0,15,  turkey legs: 3,58 ± 0,15,  deboned turkey leg meat: 3,65 ± 0,17. 6.4. Assuming that the minimum technically unavoidable water content absorbed during preparation amounts to 2 %, 4 % or 6 % (1) depending on the type of products and chilling methods applied, the highest permissible W/RP ratios as determined by this method are as follows: Air chilled Air-spray chilled Immersion chilled Chicken breast fillet; without skin 3,40 3,40 3,40 Chicken breast; with skin 3,40 3,50 3,60 Chicken thighs, drumsticks, legs, legs with a portion of the back, leg quarters, with skin 4,05 4,15 4,30 Turkey breast fillet; without skin 3,40 3,40 3,40 Turkey breast, with skin 3,40 3,50 3,60 Turkey thighs, drumsticks, legs, with skin 3,80 3,90 4,05 Deboned turkey leg meat, without skin 3,95 3,95 3,95 If the average WA/RPA ratio of the five cuts as calculated from the values under point 6.2 does not exceed the ratio given in point 6.4, the quantity of poultry cuts subjected to the check is considered up to standard. (1) Calculated on the basis of the cut, exclusive of absorbed extraneous water. For (skinless) fillet and deboned turkey leg meat, the percentage is 2 % for each of the chilling methods. ANNEX IX CHECK ON ABSORPTION OF WATER IN THE PRODUCTION ESTABLISHMENT (Slaughterhouse test) 1. At least once each working period of eight hours: select at random 25 carcases from the evisceration line immediately after evisceration and the removal of the offal and fat and before the first subsequent washing. 2. If necessary, remove the neck by cutting, leaving the neck skin attached to the carcase. 3. Identify each carcase individually. Weigh each carcase and record its weight to the nearest gram. 4. Re-hang the test carcases on the evisceration line to continue through the normal processes of washing, chilling, dripping, etc. 5. Remove identified carcases at the end of the drip line without allowing them any longer time to drip than that allowed normally for poultry from the lot from which the sample was taken. 6. The sample consists of the first 20 carcases recovered. They are re-weighed. Their weight to the nearest gram is recorded against the weight recorded on first weighing. The test is declared void if less than 20 identified carcases are recovered. 7. Remove identification from sample carcases and allow the carcases to proceed through normal packing operations. 8. Determine percentage moisture absorption by subtracting the total weight of these same carcases after washing, chilling and dripping, dividing the difference by the initial weight and multiplying by 100. 9. Instead of manual weighing as described under points 1 to 8, automatic weighing lines may be used for the determination of the percentage moisture absorption for the same number of carcases and according to the same principles, provided that the automatic weighing line is approved in advance for this purpose by the competent authority. 10. The result must not exceed the following percentages of the initial weight of the carcase or any other figure allowing compliance with the maximum total extraneous water content:  : air chilling : 0 %,  : air-spray chilling : 2,0 %,  : immersion chilling : 4,5 %, ANNEX X INDICATIONS REFERRED TO IN ARTICLE 16(6)  : in Bulgarian : Ã ¡Ã Ã ´Ã ÃÃ ¶Ã °Ã ½Ã ¸Ã µÃ Ã ¾ Ã ½Ã ° Ã ²Ã ¾Ã ´Ã ° Ã ¿ÃÃ µÃ ²Ã ¸Ã Ã °Ã ²Ã ° Ã ½Ã ¾ÃÃ ¼Ã ¸Ã Ã µ Ã ½Ã ° Ã Ã   : in Spanish : Contenido en agua superior al lÃ ­mite CE  : in Czech : Obsah vody pÃ ekraÃ uje limit ES  : in Danish : Vandindhold overstiger EF-Normen  : in German : Wassergehalt Ã ¼ber dem EG-HÃ ¶chstwert  : in Estonian : Veesisaldus Ã ¼letab EÃ  normi  : in Greek : Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ½Ã µÃ Ã  Ã ±Ã ½Ã Ã Ã µÃ Ã · Ã Ã ¿Ã Ã ¿Ã Ã ¯Ã ¿Ã Ã Ã   : in English : Water content exceeds EC limit  : in French : Teneur en eau supÃ ©rieure Ã la limite CE  : in Italian : Tenore dacqua superiore al limite CE  : in Latvian : Ã ªdens saturs pÃ rsniedz EK noteikto normu  : in Lithuanian : Vandens kiekis virÃ ¡ija EB nustatytÃ ribÃ  : in Hungarian : VÃ ­ztartalom meghaladja az EK Ã ¡ltal elÃ Ã ­rt hatÃ ¡rÃ ©rtÃ ©ket  : in Maltese : Il-kontenut ta l-ilma superjuri gÃ §al-limitu KE  : in Dutch : Watergehalte hoger dan het EG-maximum  : in Polish : ZawartoÃ Ã  wody przekracza normÃ WE  : in Portuguese : Teor de Ã ¡gua superior ao limite CE  : in Romanian : ConÃ inutul de apÃ  depÃ ÃeÃte limita CE  : in Slovak : Obsah vody presahuje limit ES  : in Slovenian : Vsebnost vode presega ES omejitev  : in Finnish : Vesipitoisuus ylittÃ ¤Ã ¤ EY-normin  : in Swedish : Vattenhalten Ã ¶verstiger den halt som Ã ¤r tillÃ ¥ten inom EG. ANNEX XI LIST OF NATIONAL REFERENCE LABORATORIES Belgium Instituut voor Landbouw- en Visserijonderzoek (ILVO) Eenheid Technologie en Voeding Productkwaliteit en voedselveiligheid Brusselsesteenweg 370 B-9090 Melle Bulgaria Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã µÃ ½ Ã ´Ã ¸Ã °Ã ³Ã ½Ã ¾Ã Ã Ã ¸Ã Ã µÃ ½ Ã ½Ã °Ã Ã Ã ½Ã ¾-Ã ¸Ã ·Ã Ã »Ã µÃ ´Ã ¾Ã ²Ã °Ã Ã µÃ »Ã Ã ºÃ ¸ Ã ²Ã µÃ Ã µÃÃ ¸Ã ½Ã °ÃÃ ½Ã ¾-Ã ¼Ã µÃ ´Ã ¸Ã Ã ¸Ã ½Ã Ã ºÃ ¸ Ã ¸Ã ½Ã Ã Ã ¸Ã Ã Ã  (National Diagnostic Research Veterinary Medicine Institute) Ã ±Ã Ã ». Ã Ã µÃ ½Ã Ã ¾ Ã ¡Ã »Ã °Ã ²Ã µÃ ¹Ã ºÃ ¾Ã ²  15 (15, Pencho Slaveikov str.) Ã ¡Ã ¾Ã Ã ¸Ã  1606 (Sofia 1606) Czech Republic StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Jihlava NÃ ¡rodnÃ ­ referenÃ nÃ ­ laboratoÃ pro mikrobiologickÃ ©, chemickÃ © a senzorickÃ © analÃ ½zy masa a masnÃ ½ch vÃ ½robkÃ ¯ RantÃ ­Ã ovskÃ ¡ 93 CZ-586 05 Jihlava Denmark FÃ ¸devarestyrelsen FÃ ¸devareregion Ãst Afdeling for FÃ ¸devarekemi SÃ ¸ndervang 4 DK-4100 Ringsted Germany Bundesforschungsanstalt fÃ ¼r ErnÃ ¤hrung und Lebensmittel Standort Kulmbach E.C.-Baumann-StraÃ e 20 D-95326 Kulmbach Estonia Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30 EE-51006 Tartu Ireland National Food Centre Teagasc Dunsinea Castleknock IE-Dublin 15 Greece Ministry of Rural Development & Food Veterinary Laboratory of Larisa 7th km Larisa-TrikalÃ ¿n st. GR-411 10 Larisa Spain Laboratorio Arbitral Agroalimentario Carretera de La CoruÃ ±a, km 10,700 E-28023 Madrid France SCL Laboratoire de Lyon 10, avenue des Saules BP 74 F-69922 Oullins Italy Ministero Politiche Agricole e Forestali Ispettorato centrale per il controllo della qualitÃ dei prodotti agroalimentari Laboratorio di Modena Via Jacopo Cavedone n. 29 I-41100 Modena Cyprus Agricultural Laboratory Department of Agriculture Loukis Akritas Ave; 14 CY-Lefcosia (Nicosia) Latvia PÃ rtikas un veterinÃ rÃ  dienesta NacionÃ lais diagnostikas centrs Lejupes iela 3, RÃ «ga, LV-1076 Lithuania NacionalinÃ  veterinarijos laboratorija J. KairiÃ «kÃ ¡Ã io g. 10 LT-2021 Vilnius Luxembourg Laboratoire National de SantÃ © Rue du Laboratoire, 42 L-1911 Luxembourg Hungary OrszÃ ¡gos Ã lelmiszervizsgÃ ¡lÃ ³ IntÃ ©zet Budapest 94. Pf. 1740 Mester u. 81. HU-1465 Malta Malta National Laboratory UB14, San Gwann Industrial Estate San Gwann, SGN 09 Malta Netherlands RIKILT  Instituut voor Voedselveiligheid Bornsesteeg 45, gebouw 123 6708 AE Wageningen Nederland Austria Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH Institut fÃ ¼r Lebensmitteluntersuchung Wien Abteilung 6  Fleisch und Fleischwaren SpargelfeldstraÃ e 191 A-1226 Wien Poland Centralne Laboratorium GÃ Ã ³wnego Inspektoratu JakoÃ ci Handlowej ArtykuÃ Ã ³w Rolno-SpoÃ ¼ywczych ul. Reymonta 11/13 60-791 PoznaÃ  Polska Portugal Autoridade de SeguranÃ §a Alimentar e EconÃ ³mica  ASAE LaboratÃ ³rio Central da Qualidade Alimentar  LCQA Av. Conde Valbom, 98 P-1050-070 Lisboa Romania Institutul de IgienÃ  Ãi SÃ nÃ tate PublicÃ  VeterinarÃ  Str. CÃ ¢mpul MoÃilor, nr. 5, Sector 2 BucureÃti Slovenia Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60 SI-1115 Ljubljana Slovakia Ã tÃ ¡tny veterinÃ ¡rny a potravinovÃ ½ Ã ºstav BotanickÃ ¡ 15 842 52 Bratislava SlovenskÃ ¡ republika Finland Elintarviketurvallisuusvirasto Evira Mustialankatu 3 FI-00710 Helsinki Sweden Livsmedelsverket Box 622 S-75126 Uppsala United Kingdom Laboratory of the Government Chemist Queens Road Teddington TW11 0LY United Kingdom ANNEX XII Tasks and organisational structure of the board of experts in monitoring water content in poultrymeat The board of experts referred to in Article 19 is responsible for the following tasks: (a) supplying information on analytical methods and comparative testing regarding the water content of poultrymeat to the national reference laboratories; (b) coordinating the application by the national reference laboratories of the methods referred to in (a), by organising comparative testing, and proficiency testing in particular; (c) supporting the national reference laboratories in proficiency testing by providing scientific support for statistical data evaluation and reporting; (d) coordinating the development of new analytical methods and informing the national reference laboratories of progress made in this area; (e) providing scientific and technical assistance to the Commission, especially in cases where the results of analyses are contested between Member States. The board of experts referred to in Article 19 shall be organised as follows: The board of experts in monitoring water content in poultrymeat shall consist of representatives of the Directorate-General Joint Research Centre (JRC)  Institute for Reference Materials and Measurements (IRMM), of the Directorate-General for Agriculture and Rural Development and of three national reference laboratories. The representative of IRMM shall act as the chairperson of the board and shall appoint the national reference laboratories on a rotational basis. The Member State authority responsible for the national reference laboratory selected shall subsequently appoint individual experts in monitoring water content in food to serve on the board. Through annual rotation, one participating national reference laboratory shall be replaced at a time, so as to ensure a degree of continuity on the board. Expenses incurred by the Member States experts and/or the national reference laboratories in the exercise of their functions under this Section of this Annex shall be borne by the respective Member States. Tasks of national reference laboratories The national reference laboratories listed in Annex XI are responsible for the following tasks: (a) coordinating the activities of the national laboratories responsible for analyses of water content in poultrymeat; (b) assisting the competent authority in the Member State in organising the system for monitoring water content in poultrymeat; (c) participating in comparative testing (proficiency testing) between the various national laboratories referred to in (a); (d) ensuring that the information supplied by the board of experts is disseminated to the competent authority in the relevant Member State and to the national laboratories referred to in (a); (e) collaborating with the board of experts and, if appointed to join the board of experts, preparing the necessary test samples, including homogeneity testing, and arranging appropriate shipping. ANNEX XIII Correlation table Regulation (EEC) No 1906/90 Regulation (EEC) No 1538/91 This Regulation Article 1 Article 1 Article 1a, introductory phrase Article 2, introductory phrase Article 2(2), (3) and (4) Article 2(a), (b) and (c) Article 2(8) Article 2(d) Article 1a, first and second indents Article 2(e) and (f) Article 2 Article 3(1) to (4) Article 4 Article 3(5) Article 3 Article 4 Article 4 Article 5(1) Article 5(1) to (4) Article 5(2) to (5) Article 6 Article 5(6) Article 5 Article 6 Article 6(1), introductory phrase Article 7(1), introductory phrase Article 6(1), first to sixth indents Article 7(1), points (a) to (f) Article 6(2), introductory phrase Article 7(2), introductory phrase Article 6(2), first to fourth indents Article 7(2), points (a) to (d) Article 7(1) Article 8(1) Article 7(3) Article 8(2) Article 7(4) Article 8(3) Article 7(5) Article 8(4) Article 7(6) Article 8(5) Article 8(1) Article 9(1) Article 8(2) Article 9(2) Article 8(3), introductory phrase Article 9(3), introductory phrase Article 8(3), first indent Article 9(3), point (a) Article 8(3), second indent Article 9(3), point (b) Article 8(4), first subparagraph, introductory phrase Article 9(4), first subparagraph, introductory phrase Article 8(4), first subparagraph, first to third indents Article 9(4), first subparagraph, points (a) to (c) Article 8(4), second subparagraph Article 9(4), second subparagraph Article 8(5) to (12) Article 9(5) to (12) Article 8(13), first subparagraph  Article 8(13), second subparagraph Article 9(13) Article 9 Article 10 Article 10 Article 11 Article 11(1), introductory phrase Article 12(1), introductory phrase Article 11(1), first to fourth indents Article 12(1), points (a) to (d) Article 11(2) Article 12(2) Article 11(2a) Article 12(3) Article 11(2b) Article 12(4) Article 11(3), introductory phrase Article 12(5), introductory phrase Article 11(3), first to fourth indents Article 12(5), points (a) to (d) Article 11(4) Article 12(6) Article 12 Article 13 Article 13 Article 14 Article 14a(1) and (2) Article 15 Article 14a(3) to (5) Article 16(1) to (3) Article 14a(5a) Article 16(4) Article 14a(6) Article 16(5) Article 14a(7), first subparagraph, introductory phrase Article 16(6), first subparagraph Article 14a(7), first subparagraph, indents Annex X Article 14a(7), second and third subparagraphs Article 16(6), second and third subparagraphs Article 14a(8) to (12) Article 17(1) to (5) Article 14a(12a) Article 18(1) Article 14a(13) Article 18(2) Article 14a(14) Article 19 Article 14b(1) Article 20(1) Article 14b(2), first subparagraph, introductory phrase Article 20(2), first subparagraph, introductory phrase Article 14b(2), first subparagraph, first to third indents Article 20(2), first subparagraph, points (a) to (c) Article 14b(2), second subparagraph Article 20(2), second subparagraph Article 14b(3) and (4) Article 20(3) and 4) Article 15   Article 21  Article 22 Annex I Annex I Annex Ia Annex II Annex II Annex III Annex III Annex IV Annex IV Annex V Annex V Annex VI Annex VI Annex VII Annex VIa Annex VIII Annex VII Annex IX Annex VIII Annex XI Annex IX Annex XII  Annex XIII